      Case 1:20-cv-00298-LY-AWA Document 115 Filed 06/08/21 Page 1 of 65




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS

DR. JEROME CORSI, et al

                       Plaintiffs

              v.
                                                    Case Number:    1:20-cv-298-LY
INFOWARS, LLC, et al

                      Defendants.


     PLAINTIFFS JEROME CORSI’S AND LARRY KLAYMAN’S OBJECTIONS TO
     REPORT AND RECOMMENDATION OF MAGISTRATE ANDREW W. AUSTIN

       Plaintiffs Dr. Jerome Corsi and Larry Klayman (“Plaintiffs”), pursuant to Fed. R. Civ. P.

72(b)(2), hereby submits the following written objections to Magistrate Andrew W. Austin’s

(“Magistrate Austin”) Report and Recommendation of May 25, 2021. ECF No. 108. (the

“Report”)

I.     INTRODUCTION

       As set forth in detail previously in Plaintiffs’ Motion to Have Presiding Judge Decide

Outstanding Motions to Dismiss, at the hearing of March 23, 2021 before Magistrate Austin, and

related pleadings he demonstrated a virtual complete lack of understanding about the allegations

of the Amended Complaint, and in so doing appeared to have prejudged the case without a valid

basis. ECF No’s 108, 112, 114. This lack of understanding combined with prejudgment has,

regrettably, carried over to his fatally flawed Report, which contains numerous factual and legal

errors which must be rejected and thus corrected.

       Indeed, Magistrate Austin’s Report, which appears to have been hastily written on the

eve of his retirement, after an enormously prejudicial nearly (8) month delay after this matter


                                               1
       Case 1:20-cv-00298-LY-AWA Document 115 Filed 06/08/21 Page 2 of 65




had been fully briefed, in the face of the presiding judge’s strong direction issued at the outset of

this case, where he told the parties to move this case along to trial:

        You're going to have to figure how much time you want because once I get it set,
        once I fill in after a subsequent conference your trial month and final pretrial
        conference date and time, you're not likely to get a continuance or a
        postponement.

        I like to try lawsuits. If I had my way and could pass one law, I would do away
        with motion practice altogether, and you would either settle your case or try your
        case, the way it was in the olden days.

        This necessitated the filing of Plaintiffs’ Motion to Vacate Report and Recommendation

of Magistrate Austin, which was not a personal attack on Magistrate Austin whatsoever, as

Defendants disingenuously assert, but simply a necessary pleading to point out the numerous

errors contained out in the Report and to argue that this case must now move quickly to

discovery and trial. These legal and factual errors are set forth fully, in detail below.

II.     LEGAL STANDARD

        The district judge must determine de novo any part of the magistrate judge's disposition

that has been properly objected to. The district judge may accept, reject, or modify the

recommended disposition; receive further evidence; or return the matter to the magistrate judge

with instructions. As Magistrate Austin is now retired, the latter option is not viable in any event.

Fed. R. Civ. P. 72(b)(3).

III.    LEGAL ARGUMENT

        As set forth above, Magistrate Austin’s Report contains numerous legal and factual errors

that are addressed in turn below.

        a.     Magistrate Austin’s Report Contains Numerous Legal Errors

        As a threshold matter, Magistrate Austin gravely erred when he ignored the sworn

affidavits submitted by both Plaintiff Klayman, Dr. Corsi, Kelly Morales (formerly Mrs. Alex
                                              2
      Case 1:20-cv-00298-LY-AWA Document 115 Filed 06/08/21 Page 3 of 65




Jones), which show that Plaintiffs went far beyond the necessary pleading requirements set forth

under Fed. R. Civ. P. 8(a) and under Supreme Court precedent. Exhibits 1, 2, and 4 attached

hereto. ECF No. 73, 74. The standard for a Rule 12(b)(6) motion is that a complaint “does not

require detailed factual allegations.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (U.S. 2009) (internal

quotations omitted). To survive a motion to dismiss, a complaint need only “contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.” Id.

Plaintiffs’ Amended Complaint more than meets this low pleading standard, and they have

buttressed their claims even further with sworn affidavits from themselves as well as Defendant

Alex Jones’ ex-wife Kelly Morales, while Defendants have provided no affidavits. Exhibits 1, 2,

and 4 attached hereto. ECF No 73, 74.

       What Magistrate Austin has done here is he has usurped the role of the jury, which is

especially egregious at the motion to dismiss stage. In situations where resolution is necessarily

fact intensive, like defamation, the U.S. Supreme Court has held that “[m]aintenance of the jury

as a fact-finding body is of such importance and occupies so firm a place in our history and

jurisprudence that any seeming curtailment of the right to a jury trial should be scrutinized with

the utmost care.” Dimick v. Schiedt, 293 U.S. 474, 486 (U.S. 1935). If a statement is capable of

more than one meaning, it requires a jury to decide whether that statement is defamatory. “If,

however, the court finds the statement is capable of at least one defamatory meaning and at least

one non-defamatory meaning, a jury must determine whether the defamatory meaning was

conveyed.” Tu Nguyen v. Duy Tu Hoang, 318 F. Supp. 3d 983, 1007 (S.D. Tex. 2018).

Magistrate Austin’s error here is underscored by in the Report where he writes at page 8, that

“[w]hen a defamation suit is brought against a media defendant over a matter of public concern,

the plaintiff bears the burden of proving falsity.” Of course this is true if the matter were given to

                                                  3
        Case 1:20-cv-00298-LY-AWA Document 115 Filed 06/08/21 Page 4 of 65




a jury, but at the motion to dismiss stage, there is no burden to “prove” falsity on Plaintiffs. This

is a clear error that resulted from Magistrate Austin improperly appointing himself as the entire

jury.

               i.       Magistrate Austin Ignored the Allegations in the Complaint that
                        Defendants Were Working Together in Concert

         Magistrate Austin recommended dismissal of claims against Defendants Shroyer and

David Jones because Plaintiffs have not made any factual allegations supporting the assertion

that these Defendants have conspired with their co-Defendants to defame them. This is simply

not true, and a subversion of the pleading standard set forth in Iqbal.

         The Amended Complaint specifically and expressly alleges that the Infowars Defendants

were at all material times “working together in concert with and as agents of Stone….” Am.

Comp. ¶ 36. Furthermore, “Plaintiffs have demanded retraction and correction of the defamatory

videos and publications…but Defendant shave arrogantly refused, thereby ratifying any and all

defamatory statements contained therein….” Am. Comp. ¶ 38.

         These assertions are supported by detailed factual allegations:

         Defendant InfoWars and Defendant Free Speech Systems are both owned,
         controlled, and operated by Defendant Alex Jones and David Jones. Defendant
         Free Speech Systems owns www.infowars.com, where content created by
         Defendants Alex Jones, Shroyer and Stone were at all material times posted and
         broadcast into this district, nationally and internationally. Am. Comp. ¶ 11.

         Defendant David Jones is Defendant Alex Jones’s father and holds the official
         title of Director of Human Relations for Defendant Free Speech Systems. On
         information and belief, Defendant David Jones is the owner of Defendant
         InfoWars and Free Speech Systems and he manages and controls the business and
         related activities for Defendants InfoWars and Free Speech Systems, as well as
         Defendant Alex Jones’ other companies. Am. Comp. ¶ 8.

Thus, given the fact that each of every one of the Infowars Defendants are intricately bound

together by virtue of the fact that they all directly participate in creating and publishing the

                                                  4
      Case 1:20-cv-00298-LY-AWA Document 115 Filed 06/08/21 Page 5 of 65




content on the Infowars site, it is more than merely plausible that they are working together in

concert. This is more than enough at the pleading stage, where again, to survive a motion to

dismiss, a complaint need only “contain sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678.

        However, Plaintiffs have taken this a step further and submitted sworn affidavits of

themselves as well as Ms. Morales, Defendant Alex Jones’ ex-wife who swears under oath:

        Based on my personal knowledge and experience, David Jones runs Infowars with
        Alex Jones and helps him with his activities, including fixing media stories and
        endorsing and/or aiding his slanderous and/or fraudulent behaviors, all for profit.

        Alex Jones could not function without David Jones, and has conspired with him
        on the past to commit this breach of fiduciary duty and fraud on my
        business/estate with Alex Jones. While David Jones did this, he slandered and/or
        defamed me to experts and assisted Alex Jones and his attorneys to do the same,
        so as to steal/hide my estate and his grandchildren’s inheritance.

        Alex Jones is quasi-illiterate, and cannot use technology or apps such as email
        with any fluency, and he cannot function without assistance from those around
        him, including David Jones. Exhibit 2.

This was in addition to an affidavit submitted by David Jones himself on behalf of Alex Jones in

his bankruptcy case, where he states, “I have been involved with Alex Jones’ personal and

business finances for many years….” Exhibit 3.

        Notwithstanding the affidavits incorporated into a well pled Amended Complaint and

related pleadings, and the hard fact that all of the Defendants all closely work together as part of

Infowars and appeared together in concert on the same defamatory broadcasts, the law, which

was presented to the Magistrate, shows otherwise:

        Civil conspiracy is used to extend tort liability beyond the wrongdoer to those
        who merely planned, assisted, or encouraged his acts. See Carroll v. Timmers
        Chevrolet, Inc., 592 S.W.2d 922, 925-26 (Tex. 1979); Helping Hands Home
        Care, Inc. v. Home Health of Tarrant County, Inc., 393 S.W.3d 492, 506 (Tex.
        App.-Dallas 2013, pet. denied). Once a civil conspiracy is proved, each
        conspirator is responsible for all acts done by any of the conspirators in
                                                5
      Case 1:20-cv-00298-LY-AWA Document 115 Filed 06/08/21 Page 6 of 65




       furtherance of the conspiracy. Bentley v. Bunton, 94 S.W.3d 561, 619 (Tex.
       2002); Carroll, 592 S.W.2d at 926 (Tex. 1979); Helping Hands, 393 S.W.3d at
       506. A finding of civil conspiracy imposes joint and several liability on all
       conspirators for actual damages resulting from the acts in furtherance of the
       conspiracy. Carroll, 592 S.W.2d at 925; Helping Hands, 393 S.W.3d at
       506. When a jury finds that liability for a civil conspiracy exists, this finding
       requires the legal conclusion to impose joint and several liability on the co-
       conspirators. LandAmerica Commonwealth Title Co. v. Wido, No. 05-14-00036-
       CV, 2015 Tex. App. LEXIS 11201, at *29 (Tex. App. Oct. 29, 2015).

       Additionally, under Restatement (Second) of Torts, § 577, comment f, “One is liable for

defamation by a third person whom as his servant, agent, or otherwise he directs or procures to

publish defamatory matter.” See also Universal Commun. Sys. v. Turner Broad. Sys., 2005 U.S.

Dist. LEXIS 58575, at *8 (S.D. Fla. Mar. 17, 2005) (“One is liable for defamation by a third

person whom as his servant, agent, or otherwise he directs or procures to publish defamatory

matter.”)

       Thus, given all of this, it was a grave error for Magistrate Austin to recommend dismissal

of Defendant Shroyer and Defendant David Jones on the basis of lack of personal involvement,

especially at the pleading stage, where it has been expressly alleged that (1) all of the Defendants

were working together in concert, and (2) each of the Infowars Defendants were acting at the

direction of Defendant Stone. Am. Comp. ¶ 36. Plaintiffs have more than adequately pled, if not

proved, all of the Defendants specific, personal involvement as set forth in the allegations of the

Amended Complaint. And if the Magistrate wanted more, he should not have stayed discovery,

creating a heads I win, tails you lose scenario.

             ii.       Magistrate Austin Erred By Recommending Dismissal of Defamation
                       Claims

       This defamatory statements at issue in this case are so outrageous that they are clearly

defamatory on their faces, and they are defamatory per se, as they harm Plaintiffs in their trade

and profession, and as such damages are presumed, as set forth in detail below. Statements that
                                             6
        Case 1:20-cv-00298-LY-AWA Document 115 Filed 06/08/21 Page 7 of 65




injure a person in her office, profession, or occupation are typically classified as defamatory per

se. Hancock v. Variyam, 400 S.W.3d 59, 63–64 (Tex. 2013). These published statements are:

         (1) “He (Klayman) was ousted at Judicial Watch. Ask Tom Fitton [the
             current president of Judicial Watch] why he left. He was ‘ousted’ because
             of a ‘sexual harassment complaint.’” Am. Comp. ¶ 56.

         (2) “He’s (Klayman) never actually won a courtroom victory in his life.” Am.
             Comp. ¶ 55

         (3) “For those people out there who think...that Larry Klayman’s IQ is
             higher than 70, you’re wrong...” Am. Comp. ¶ 62.

         (4) “He’s (Klayman) incompetent, he’s a numbskull, he’s an idiot, he’s an
             egomaniac, and he could be the single worst lawyer in America. With him
             as Jerry Corsi’s lawyer, Corsi may get the electric chair. So your idea
             that he’s a good guy is entirely wrong” Am. Comp. ¶ 59

         (5) Plaintiff Klayman is a “piece of garbage.” Am. Comp. ¶ 61

         With regard to Plaintiff Dr. Corsi, Defendants have falsely and maliciously published

that:

         (1) “Plaintiff Corsi “seemed to be extremely mentally degraded to the point
             of what I would call dementia.” Am. Comp. ¶ 42

         (2) Defendant Alex Jones purportedly saw Plaintiff Corsi at a steakhouse “on
             the ground at another table” and that his security staff “thought he was
             dead in the elevator.” Am. Comp. ¶ 43

         (3) Accusing Plaintiff Corsi of having suffered a stroke, publishes maliciously
             that “whatever comes out of his mouth ain’t the truth.” Am. Comp. ¶ 44

         (4) that Plaintiff Corsi was “fired from World Net Daily.” Am. Comp. ¶ 49

         (5) “He (Corsi) was perfectly willing to lie, to perjure himself saying that a
             memo that he had wrote me was written on the 30th for the purposes of
             cover-up.... which is further proof that Jerry lied under oath.” Am.
             Comp. ¶ 50

         (6) “and then states that I knew about John Podesta’s emails being stolen in
             advance, the only proof of that is Jerry’s feeble alcohol affected memory
             – it’s a lie....” Am. Comp. ¶ 51

                                                7
     Case 1:20-cv-00298-LY-AWA Document 115 Filed 06/08/21 Page 8 of 65




       (7) “Jerry was prepared to stab a principle Trump supporter in the back, he
           was perfectly prepared to bear false witness against me, even though I
           had done nothing in my entire life other than help him.” Am. Comp. ¶ 52

       (8) “all I ever did was show Jerry Corsi friendship and support and try to
           help him and his family and what I get is Judas Iscariot, the willingness to
           testify against me and help the deep state bury me....and then he makes
           up this story about helping me formulate a cover story.” Am. Comp. ¶ 53

       (9) “… you can always tell when Jerry Corsi is lying because his lips are
           moving....” Am. Comp. ¶ 54

       (10) “He [Corsi] was perfectly willing to bear false witness against me on
           multiple points that are complete fabrications.” Am. Comp. ¶ 64

       (11) “the good doctor [Corsi] has told a number of lies. In fact, he’s
           starting to conflate his lies.... he was perfectly willing to lie about me....
           but now lying about Alex Jones, lying about InfoWars, lying about Dr.
           (David) Jones, who’s one of the nicest, gentlest, sweetest, most honest men
           I have ever met, it’s beyond the pale.... Jerry Corsi can no longer be
           believed.” Am. Comp. ¶ 65

       (12) “I think you’ve [Corsi] been deep state from the beginning. Your
           whole birther thing is used as a club to destroy conservatives....I look
           forward to our confrontation. I will demolish you. You’re a fraudster, out
           of your alcoholic haze you have made up lies about David Jones and Alex
           Jones and Roger Stone and now I suspect they want you to lie about the
           President.” Am. Comp. ¶ 66

       (13) Plaintiff Corsi of being a “spook, back and forth with different
           agencies,” Am. Comp. ¶ 67

       (14) Falsely publishing a false statement of Plaintiff Corsi “not being able
           to walk.” Am. Comp. ¶ 68

                      1.     Magistrate Austin Erred In Finding that Plaintiffs Did Not
                             Allege Actual Malice

Magistrate Austin simply arbitrarily writes that “Corsi has failed to adequately allege that Alex

Jones knowingly made false statements or acted with reckless disregard for the truth in making

the complained of statements about Corsi, and has failed to adequately plead that Jones acted

with malice in making the statements.” ECF No. 108 at 14. This conclusion is reached with zero

                                               8
      Case 1:20-cv-00298-LY-AWA Document 115 Filed 06/08/21 Page 9 of 65




analysis, supporting Plaintiffs’ assertion that the Report was written hastily and with

prejudgment in mind.

       Indeed, a review of the record shows that Magistrate Austin’s finding here was clearly

erroneous. First, and foremost, the Amended Complaint expressly sets forth that the Defendants

acted with actual malice, as they knew that the defamatory statements were false given their long

history, relationship, and familiarity with Plaintiffs: “Defendants, each and every one of them, as

set forth herein, acted with actual malice, in concert, as joint tortfeasors, as they knew that the

statements which they published were false…. Am. Comp. ¶ 36.

       The Amended Complaint sets forth the fact that Defendants “have known Plaintiff Corsi

for a long time and even worked with him… so they were well aware that the statements made

by the co- Defendant Stone, and their own false, misleading, malicious and defamatory

statements were, indeed, false, as well as their acting as agents of, much less their ratification of

the malicious false statements published by Defendant Stone on their networks and media sites.”

Am. Comp. ¶ 39. This is further buttressed by Dr. Corsi’s affidavit, Exhibit 1, which details his

long-standing relationships with the Defendants:

       I personally know Defendant Roger Stone (“Defendant Stone”) and he personally
       knows my qualifications and me. I have even ghostwritten books for Defendant
       Stone and we used to be friends and colleagues. Defendant Stone is thus
       intimately familiar with my personal and professional history.

       In 2016, after the presidential election, I worked very closely with Alex Jones and
       his father David Jones, as well as with the Infowars staff, including Owen
       Shroyer. I made multiple trips to Austin, Texas, to appear live in-studio on
       Infowars broadcasts. I accepted an assignment from Alex Jones to create for
       Infowars a news bureau in Washington, D.C. From the beginning, I found Alex
       Jones to be erratic, subjects to emotional outbursts, even reacting that I was trying
       to “steal his company” when with his father’s assistance, I brought a multi-million
       dollar legitimate investment offer from highly credible sources to the table to
       discuss the proposal with Alex and his father.


                                                 9
     Case 1:20-cv-00298-LY-AWA Document 115 Filed 06/08/21 Page 10 of 65




       Several times, concerned that I might quit over how badly Alex Jones was treating
       me, Dr. Jones met with me privately, often over breakfast. In those breakfasts, I
       counseled Dr. Jones over my concerns that Alex should seek professional
       psychological help. While in my work under various contracts with federal
       government agencies to consult over anti-terrorism tactics, I had the opportunity
       to work with very experienced psychiatrists and psychologists. Still, I am not
       medically trained, and I cautioned Dr. Jones that the problems I perceived with
       Alex’s behavior should be professionally evaluated by qualified medical
       professionals. Exhibit 1.

Indeed, as conclusive evidence that Defendants were acting with actual malice, as set forth in Dr.

Corsi’s affidavit, Indeed, Dr. Corsi’s book, “Killing the Deep State,” was at all material times,

still available for sale on the Infowars website! Exhibit 1. This shows that the Infowars

Defendants at all times knew that Dr. Corsi was neither an alcoholic nor a liar, yet still willingly

participated in branding him as such. This is textbook actual malice.

       With regard to Plaintiff Klayman, “At 1:30 in the January 18 Video, Stone maliciously

falsely published, “He (Klayman) was ousted at Judicial Watch. Ask Tom Fitton [the current

president of Judicial Watch] why he left. He was ‘ousted’ because of a ‘sexual harassment

complaint.’” Defendant Stone had no basis to make these false, malicious, and defamatory

claims. As pled in the Amended Complaint, Mr. Klayman “left Judicial Watch

voluntarily on his own accord in order to run for U.S. Senate in Florida in 2003 -2004.”
Am. Comp.       ¶57. This is a fact. Defendant Stone’s false revisionist history is a malicious
and false statement of fact.

       Furthermore, as the final “nail in the coffin” to Defendant Stone’s assertions, Thomas

Fitton (“Fitton”), under oath, at a deposition in another matter testified that “[y]ou [Mr.

Klayman] weren’t ousted as a result of a sexual harassment complaint.” Exhibit 5. This

conclusively shows that Defendant Stone, in concert with the Infowars Defendants, published an

objectively verifiable false statement. Indeed, at the same deposition, Fitton admits to never have


                                                10
     Case 1:20-cv-00298-LY-AWA Document 115 Filed 06/08/21 Page 11 of 65




spoken to Stone, which shows that Stone simply made this lie up. Exhibit 5. Stone admitted

under oath in a deposition that he did not speak to Fitton about this either, so it’s clear that Stone

made this up to defame Mr. Klayman. Exhibit 5. This evidences the fact that Defendant Stone, in

concert with the other Defendants, acted with actual malice.

        Furthermore, Mr. Klayman’s affidavit further shows that Defendant Stone and the other

Defendants, acting in concert, with actual malice and at a minimum acted with reckless disregard

for the truth.

        Defendant Stone was a “political consultant” who claimed to help get presidents
        and other politicians elected. The firm made money by then lobbying the very
        men they put in office.

        Defendant Stone backed Republican candidate Jack Kemp for President and he
        recommended that I be put on the executive finance committee, which also
        included Donald J. Trump.

        Because Defendant Stone knew of my successes and capabilities as a private
        lawyer, he told me that he had recommended me for U.S. Attorney when
        George Bush was President in 1992.

        In 1996, at a Republican Convention in San Diego, California, Defendant Stone
        was filmed at a “toga party” with his wife at a “swingers party.

        The media at the time went after Defendant Stone because of his alleged
        participation in the “sex party” and created a scandal.

        The media alleged at the time that Defendant Stone solicited sex half-naked, and
        that there was a picture of Defendant Stone in a compromising position to back up
        the story.

        Defendant Stone contacted me and, because he knew my capabilities and
        acumen as a lawyer, retained me to represent him to get the media to cease
        what he claimed then was a smear campaign.

        I successfully got the media to back off Defendant Stone through my skill as
        a lawyer and Defendant Stone was grateful.

        Because he was aware of my prior successes at Judicial Watch and before,
        Defendant Stone wanted to work with me as my U.S. Senate campaign manager.

                                                 11
     Case 1:20-cv-00298-LY-AWA Document 115 Filed 06/08/21 Page 12 of 65




        During this time, the spring, summer, and fall of 2003, and in preparation for my
        U.S. Senate run, Defendant Stone researched and kept books and records of many
        of my accomplishments. He had several binders (2-3 feet) full of information
        about me and the victories that I had obtained at Judicial Watch and elsewhere.
        Again, because Defendant Stone knew of my successes and legal political
        acumen, Defendant Stone wanted to be on my team and help me run for the U.S.
        Senate.

        Defendant Stone thus knew of many cases I had won in courtrooms and other
        legal accomplishments and in fact had kept records of successes in a book of my
        accomplishments. Exhibit 4.

Accordingly, this shows that Defendant Stone had actual knowledge that his statement

regarding Mr. Klayman’s abilities as a lawyer were flat out false, including but not limited to the

“fact” that Mr. Klayman had “never won a courtroom victory in his life.” Thus, Mr. Klayman has

also far exceeded any requisite showing of actual malice. Thus, Magistrate Austin’s finding

that Plaintiffs failed to show actual malice was a clear error.

                        2.      Magistrate Austin Erred By Finding Defendants’ Statements
                                Unactionable as Defamation

        Magistrate Austin’ Report is limited to statements made by Defendant Alex Jones of and

concerning Dr. Corsi. Because he makes no finding that Defendant Stone’s statements were not

defamatory, to the extent that the Court adopts any part of Magistrate Austin’s Report, this

finding concerning Defendant Stone must also be adopted. Magistrate Austin only found that the

defamation claims against Defendant Stone fall outside of the statute of limitations.

        The elements that a defamation plaintiff must prove are that (a) the defendant published a

false statement of fact; (b) the statement defamed the plaintiff; (c) the defendant acted with

actual malice, if the plaintiff is a public figure or a public official, or negligently, if the plaintiff

is a private individual; and (d) the statement proximately caused damages.” Rodriguez v.

Gonzales, 566 S.W.3d 844, 848 (Tex. App. 2018). Furthermore, in a claim for defamation per se,

damages are presumed, as the “statements are so obviously harmful that damages, such as mental
                                              12
     Case 1:20-cv-00298-LY-AWA Document 115 Filed 06/08/21 Page 13 of 65




anguish and loss of reputation, are presumed.” Van Der Linden v. Khan, 535 S.W.3d 179, 198

(Tex. App. 2017). Statements that injure a person in her office, profession, or occupation are

typically classified as defamatory per se. Hancock v. Variyam, 400 S.W.3d 59, 63–64 (Tex.

2013). A defamation by implication claim arises when a “when discrete facts, literally or

substantially true, are published in such a way that they create a substantially false and

defamatory impression by omitting material facts or juxtaposing facts in a misleading way.”

Dall. Morning News, Inc. v. Tatum, 554 S.W.3d 614, 627 (Tex. 2018).

       Furthermore, the Supreme Court of Texas has found that a defendant may not escape

liability for his defamatory conduct simply by couching his defamatory statement as an

“opinion.” Bentley v. Bunton, 94 S.W.3d 561 (Tex. 2002). The Bentley court gave an example:

       If a speaker says, "In my opinion John Jones is a liar," he implies a knowledge of
       facts which lead to the conclusion that Jones told an untruth. Even if the speaker
       states the facts upon which he bases his opinion, if those facts are either incorrect
       or incomplete, or if his assessment of them is erroneous, the statement may still
       imply a false assertion of fact. Simply couching such statements in terms of
       opinion does not dispel these implications; and the statement, "In my opinion
       Jones is a liar," can cause as much damage to reputation as the statement, "Jones
       is a liar." As Judge Friendly aptly stated: be destructive of the law of libel if a
       writer could escape liability for accusations of [defamatory conduct] simply by
       using, explicitly or implicitly, the words 'I think.'" See Cianci [v. New Times
       Publishing Co., 639 F.2d 54, 64 (2d Cir., 1980)]. It is worthy of note that at
       common law, even the privilege of fair comment did not extend to "a false
       statement of fact, whether it was expressly stated or implied from an expression of
       opinion." Restatement (Second) of Torts, § 566, Comment a (1977). Id. at 583-84.

Magistrate Austin committed a grave error in ignoring the black letter law of the Bentley Court

and recommending that the Defendants escape liability simply by couching their factual

defamatory statements as opinion.

                                  a. Statements Concerning Dr. Corsi

       There are numerous defamatory statements at issue in this matter, each of which are

defamatory per se, as they directly involve Plaintiffs’ trades and professions and therefore
                                            13
     Case 1:20-cv-00298-LY-AWA Document 115 Filed 06/08/21 Page 14 of 65




damages are presumed. This also evidences the fact that these statements qualify as commercial

speech under the Lanham Act, since Defendants are disparaging and discrediting Plaintiffs in

their trades and professions, as Plaintiffs and Defendants are commercial competitors. This is set

forth in detail in the following section.

       The first statement at issue appears in paragraph 42 of the Amended Complaint, where

Defendant Alex Jones stated that Dr. Corsi “seemed to be extremely mentally degraded to the

point of what I would call dementia.” Magistrate Austin found that this was Alex Jones “offering

his opinion regarding how he perceived Corsi’s cognitive state based on seeing him in person.”

However, this is an erroneous conclusion under Bentley. Whether a person is “mentally

degraded” is a medical question of fact. One either is, or is not. Defendant Alex Jones takes it a

step further, making a diagnosis of “dementia.” Again, this is an objective medical diagnosis that

is a statement of fact. One either has dementia or he doesn't. Dr. Corsi is neither “mentally

degraded” not does he have “dementia.” Thus, the statements of “fact” spewed by Defendant

Alex Jones are objectively and provably false. It should make no difference under well-

established precent that Alex Jones cleverly couched this as opinion. Thus, Magistrate Austin’s

finding was erroneous.

       The second statement at issue appears in paragraph 43 of the Amended Complaint, where

“Defendant Alex Jones, acting in concert with the other Defendants, maliciously fabricates a

story where he purportedly saw Plaintiff Corsi at a steakhouse “on the ground at another table”

and that his security staff “thought he was dead in the elevator.” Magistrate Austin’s prejudice

and haste in writing his Report truly comes through with regard to these false and defamatory

statements, which Alex Jones did not even attempt to couch as opinion. These are two statements

of objectively verifiable fact. Either Dr. Corsi collapsed or he didn't, and either his security staff

                                                 14
     Case 1:20-cv-00298-LY-AWA Document 115 Filed 06/08/21 Page 15 of 65




thought he “was dead in the elevator” or they didn't. This is not a question of what Alex Jones

perceived, as Magistrate Austin erroneously writes. It is a question of (1) whether Dr. Corsi

collapsed at a steakhouse, and (2) whether his security staff thought Dr. Corsi was dead in the

elevator. This finding was clearly erroneous.

        The third statement at issue appears in paragraph 44 of the Amended Complaint, where

“after accusing Plaintiff Corsi of having suffered a stroke, publishes maliciously that “whatever

comes out of his mouth ain’t the truth.” This is textbook defamation, especially in the context of

Defendant Alex Jones’ previous attempts to cast Dr. Corsi as a liar or, at a minimum, someone

mentally incapable of telling the truth. As set forth above, falsely accusing someone of having

suffered a stroke is not only reprehensible, but it is also stating a false, objectively verifiable fact.

Magistrate Austin admits as much, expressly finding that the statement that “[Corsi] had a

stroke,” however, is a straightforward factual statement, which, if false could support a

defamation claim.” ECF No. 108 at 12. However, he then strains to still find this statement as

non-actionable, despite clearly making the opposite finding, based on supposed “context” in the

form of Alex Jones saying, “I think he’s got dementia or a stroke I mean I don’t know,” and his

description of Corsi having “a really sharp brain until about a year ago.” There is absolutely

nothing about this supposed “context” that lessens the defamatory impact of this statement. If

anything, it amplifies the defamatory nature, as he falsely accuses Dr. Corsi of having suffered a

stroke more than once! Whether indicative of strong bias and prejudice, or simple hasty

carelessness, this is a clear error in Magistrate Austin’s Report.

        The fourth statement at issue is that “Defendant Alex Jones maliciously and falsely

accuses Plaintiff Corsi of being a ‘spook, back and forth with different agencies,’ falsely saying

that Dr. Corsi had worked with different government agencies.” Am. Comp. ¶ 67. This is an

                                                   15
     Case 1:20-cv-00298-LY-AWA Document 115 Filed 06/08/21 Page 16 of 65




actual statement where the context is important, but tellingly, Magistrate Austin here refuses to

consider said context. However, the defamatory nature of this false statement of fact is apparent

when considering the context in which it was made. This statement was made to advance the

false notion that Dr. Corsi was cooperating with Special Counsel Mueller to try to take down

Stone, and by extension, President Trump. By publishing the false statement that Dr. Corsi is

now working with Mueller to take down Trump, the Infowars Defendants has severely harmed

Plaintiff Corsi professional image and reputation. This has negatively impacted Plaintiff Corsi’s

ability to garner support and make a living in the conservative community. Falsely accusing Dr.

Corsi of working with Mueller to take down President Trump is tantamount to an accusation of

“treason” in the conservative community. Indeed, conservatives who support Trump and

believed Defendants’ false statements would understandably be turned off to Dr. Corsi’s work.

       Lastly, Magistrate Austin does not even address Alex Jones’ falsely accusing Dr. Corsi

sometimes “sometimes “not being able to walk,” creating the false and defamatory implication

that he is an alcoholic.” Am. Comp. ¶ 68. There is no possible “context” where this is not

defamatory. Merely falsely asserting that at some point, Dr. Corsi had been, or continues to be

unable to even walk, especially when trying to accuse Dr. Corsi of alcoholism, clearly tends to

injure reputation in the popular sense; to diminish the esteem, respect, goodwill or confidence in

which the plaintiff is held, or to excite adverse, derogatory or unpleasant feelings or opinions

against him.

                                 b. Statements Concerning Mr. Klayman

       As with Dr. Corsi, Defendants’ defamation of Mr. Klayman is per se defamatory as they

are specifically targeting Mr. Klayman’s trade and profession.



                                               16
     Case 1:20-cv-00298-LY-AWA Document 115 Filed 06/08/21 Page 17 of 65




       For instance: “At 1:30 in the January 18 Video, Stone maliciously falsely published, “He

(Klayman) was ousted at Judicial Watch. Ask Tom Fitton [the current president of Judicial

Watch] why he left. He was ‘ousted’ because of a ‘sexual harassment complaint.’” Defendant

Stone had no basis to make these false, malicious, and defamatory claims. As pled in the

Amended Complaint, Mr. Klayman “left Judicial Watch voluntarily on his own accord in
order to run for U.S. Senate in Florida in 2003 -2004.” Am. Comp.                ¶57. This is a fact.
Defendant Stone’s false revisionist history evidences actual malice and is clearly a false
statement of fact.

       Furthermore, as the final “nail in the coffin” to Defendant Stone’s assertions, Thomas

Fitton (“Fitton”), under oath, at a deposition in another matter testified that “[y]ou [Mr.

Klayman] weren’t ousted as a result of a sexual harassment complaint.” Exhibit 5. This

conclusively shows that Defendant Stone, in concert with the Infowars Defendants, published an

objectively verifiable false statement. Indeed, at the same deposition, Fitton admits to never have

spoken to Stone, which shows that Stone simply made this lie up. Exhibit 5. Stone admitted

under oath in a deposition that he did not speak to Fitton about this either, so it’s clear that Stone

made this up to defame Mr. Klayman. Exhibit 5.

       Furthermore, Defendant Stone, in concert with the Infowars Defendants made the false

statement that Mr. Klayman had “never actually won a courtroom victory in his life.” Am.

Comp. ¶ 55. To the contrary:

       Klayman has been a practicing attorney for over four decades and has won
       numerous cases on behalf of his clients and also against the government for
       constitutional and other violations. He is the founder of both Judicial Watch and
       Freedom Watch, a former candidate for the U.S. Senate in Florida, a former trial
       attorney and prosecutor of the Antitrust Division of the U.S. Department of
       Justice, where he was a member of the trial team that successfully broke up the
       AT&T monopoly and created competition in the telecommunications industry.
       Among many other legal victories, Plaintiff Klayman also won landmark
       decisions at the chairman and general counsel of Freedom Watch enjoining the
                                               17
     Case 1:20-cv-00298-LY-AWA Document 115 Filed 06/08/21 Page 18 of 65




       illegal mass surveillance by the National Security Agency. Klayman v. Obama,
       1:13-cv-851 (D.D.C). Am. Comp. ¶ 60.

This is further disproved in Mr. Klayman’s affidavit. Exhibit 4.

       Later, with my law firm, I won Section 337 unfair trade practice cases at the
       U.S. International Trade Commission ("USITC") concerning tennis rackets from
       Belgium, power tools from Taiwan, luggage from Taiwan, mass spectrometers
       from France, jam from Belgium, and machine tools from Brazil. I won a
       landmark case concerning recloseable plastic bags, which broke the patents of
       Minigrip and Dow Corning, Minigrip's licensee. That case victory opened up
       competition for zip lock bags, a multi-trillion dollar industry. Exhibit 4.

       I won a jury trial against Makita over power tools, another jury trial against
       domestic manufacture of removable swimming pools for my client Remove Pool
       Fence Co., and yet another jury trial for my client, Maccaferri, on a contract
       dispute. Exhibit 4.

       I brought a case for Jose Basulto of Brothers to the Rescue in a Florida court,
       which resulted in a $1.8 million judgment against the Republic of Cuba for
       shooting down Brothers to the Rescue planes, and I represented the Miami family
       of Elian Gonzales and other victims of Fidel Castro, such as journalists who were
       jailed by Castro for their political beliefs. In this regard, I not only filed criminal
       complaints for these victims against Fidel Castro in Belgium courts, but also
       lobbied and testified in both Italian and French in Italy and France, as I am fluent
       in both languages, before various European parliaments to increase economic
       sanctions on Cuba for abuse of human rights. I also lobbied the European Union
       in Brussels, Belgium for increased sanctions on Cuba. Exhibit 4. ECF No. 73.

Thus, despite Magistrate Austin choosing not to address it in his Report, there are clearly

actionable defamatory statements as to Mr. Klayman.

            iii.      Magistrate Austin Erred in Finding that Plaintiffs Lacked Standing
                      Under the Lanham Act

       The Lanham Act protects consumers from being misled by the use of "unfair practices by

an imitating competitor." ADT, LLC v. Capital Connect, Inc., 145 F. Supp. 3d 671, 686 (N.D.

Tex. 2015). Under Section 43(a) of the Lanham Act:

       Any person who, on or in connection with any goods or services, or any
       container for goods, uses in commerce any word, term, name, symbol, or
       device, or any combination thereof, or any false designation of origin, false or
       misleading description of fact, or false or misleading representation of fact,
                                             18
     Case 1:20-cv-00298-LY-AWA Document 115 Filed 06/08/21 Page 19 of 65




       which— (A) is likely to cause confusion, or to cause mistake, or to deceive as
       to the affiliation, connection, or association of such person with another person,
       or as to the origin, sponsorship, or approval of his or her goods, services, or
       commercial activities by another person, or (B) in commercial advertising or
       promotion, misrepresents the nature, characteristics, qualities, or geographic
       origin of his or her or another person's goods, services, or commercial
       activities, shall be liable in a civil action by any person who believes that he or
       she is or is likely to be damaged by such act. 15 U.S.C. 1125.

Here, Mr. Klayman is “a media personality and author, columnist, and syndicated radio talk

show host.” Am. Comp. ¶ 4. Dr. Corsi is an “author and political commentator….” Am.

Comp. ¶ 3. “Plaintiffs Corsi and Plaintiff Klayman are both competitors to Defendants as

conservative media personalities, broadcasters, authors and columnists on social media and

elsewhere.” Am. Comp. ¶ 70. Thus, both Mr. Klayman and Dr. Corsi are media personalities

who derive income from their appearances on radio and the internet. Defendant Stone clearly

also appears on radio and internet in order to derive income, as evidenced by the allegations

against him in paragraphs 47-63 of the Amended Complaint, where he appeared on The

War Room with Defendant Owen Shroyer. The same is true of the Infowars Defendants, who

derive their income from their internet and radio broadcasts of their programming through

the Infowars network and website.

       The Amended Complaint clearly and expressly alleges that:


       Plaintiffs, like Defendants, rely on viewer and listener financial and other support
       and sales and their reputations and good will in order to continue their work.
       Defendants’ false and/or misleading statements concerning Plaintiffs is meant to,
       and has, diverted financial and other support, referrals and sales away from
       Plaintiffs and to Defendants instead, and severely harmed Plaintiffs’ personal and
       professional reputations. Am. Comp. ¶ 74.

This is further buttressed in Dr. Corsi’s affidavit. Exhibit 1. Dr. Corsi declared:

       In 2016, after the presidential election, I worked very closely with Alex Jones
       and his father David Jones, as well as with the Infowars staff, including
       Owen Shroyer. I made multiple trips to Austin, Texas, to appear live in-studio
                                               19
     Case 1:20-cv-00298-LY-AWA Document 115 Filed 06/08/21 Page 20 of 65




       on Infowars broadcasts. I accepted an assignment from Alex Jones to create for
       Infowars a news bureau in Washington, D.C. From the beginning, I found Alex
       Jones to be erratic, subjects to emotional outbursts, even reacting that I was
       trying to “steal his company” when with his father’s assistance, I brought a
       multi-million dollar legitimate investment offer from highly credible sources to
       the table to discuss the proposal with Alex and his father. Exhibit 1.

       Given the fact that Dr. Corsi used to “work…very closely” with the Infowars Defendants,

as well as the other pled factual allegations, it is clear that they are all in the same commercial

field, and are therefore competitors. Exhibit 1

       Thus, the Amended Complaint clearly alleges that each of the Defendants were all

direct competitors to Plaintiffs as media personalities and commentators who derive income

from the internet and radio. Am. Comp. ¶ 70.

       Furthermore, the Lanham Act prescribes liability for “commercial advertising or

promotion.” 15 U.S.C. § 1125(a)(1)(B). One of the factors that the Supreme Court has set forth

in determining “commercial speech” is whether the speaker had an economic motivation for

distributing the material. Bolger v. Youngs Drug Prods. Corp., 463 U.S. 60, 67 (1983).

Defendant Stone’s and the other Defendants’ economic strong economic motivation is expressly

pled in the Amended Complaint. For instance, “Defendants’ false and/or misleading statements

concerning Plaintiffs is meant to, and has, diverted financial and other support, referrals and

sales away from Plaintiffs and to Defendants instead, and severely harmed Plaintiffs’ personal

and professional reputations.” Am. Comp. ¶ 74.

       Accordingly, the Amended Complaint clearly sets forth (1) the Plaintiffs and Defendants

are all competitors and (2) that Defendants engaged in commercial speech. Magistrate Austin

erred in minimizing Plaintiff’s claims as alleging “[t]he mere fact that the parties may compete in

the marketplace of ideas….” As set forth in Am. Comp. ¶ 74, “Defendants’ false and/or

misleading statements concerning Plaintiffs is meant to, and has, diverted financial and other
                                              20
     Case 1:20-cv-00298-LY-AWA Document 115 Filed 06/08/21 Page 21 of 65




support, referrals and sales away from Plaintiffs and to Defendants instead, and severely harmed

Plaintiffs’ personal and professional reputations.” This is textbook commercial speech, meant to

degrade the nature of Plaintiffs’ services and divert business to Defendants instead.

       Lastly, and Magistrate Austin does not find otherwise, each of the Defendants are clearly

within the statute of limitations for Plaintiffs’ claims under the Lanham Act.

            iv.        Magistrate Austin Erred in Finding That Plaintiffs Did Not
                       Adequately Plead Intentional Infliction of Emotional Distress

       To succeed on a claim of intentional infliction of emotional distress, a plaintiff must

show that “1) the defendant acted intentionally or recklessly, 2) the conduct was extreme and

outrageous, 3) the actions of the defendant caused the plaintiff emotional distress, and 4)

the emotional distress suffered by the plaintiff was severe.” Twyman v. Twyman, 855 S.W.2d

619, 621 (Tex. 1993). Texas Courts have held that a single threat of physical harm or

death can sustain a claim for intentional infliction of emotional distress. “With the possible

exceptions of the bomb and death threats, no single action…rises to the level of

intentional infliction of emotional distress.” Household Credit Servs., Inc. v. Driscol, 989

S.W.2d 72, 82 (Tex. App. El Paso 1998).

       Here, Defendant Stone directly threatens Dr. Corsi, after maliciously defaming him,

saying “I think you’ve [Corsi] been deep state from the beginning. Your whole birther thing is

used as a club to destroy conservatives…. I look forward to our confrontation. I will demolish

you. You’re a fraudster, out of your alcoholic haze you have made up lies about David Jones and

Alex Jones and Roger Stone and now I suspect they want you to lie about the President.” Am.

Comp. ¶ 66. (emphasis added). This is a direct, credible threat to Dr. Corsi’s life and the lives of

those around him.


                                                21
     Case 1:20-cv-00298-LY-AWA Document 115 Filed 06/08/21 Page 22 of 65




        Magistrate Austin errs in finding that this claim was derivative of the defamation claims.

Plaintiffs’ IIED claims are apart from any claim for defamation, as Defendant Stone’s intent was

to specifically cause Dr. Corsi emotional distress and physical harm, which would have removed

Dr. Corsi as a witness who could by Stone’s paranoid thinking testified against him at his

criminal prosecution. Lastly, it is indisputable that Texas has a two year statute of limitations for

Intentional Infliction of Emotional Distress, so Defendant Stone’s actions fall squarely within

that period.

               v.          Magistrate Austin Erred in Finding That Plaintiffs Did Not
                           Adequately Plead Assault

        In order to sustain a claim for assault, a Plaintiff need only plead that the Defendant

“intentionally or knowingly threatens another with imminent bodily injury.” Moore v. City

of Wylie, 319 S.W.3d 778, 782 (Tex. App. 2010).

        Defendant Stone made direct threats to Dr. Corsi’s life, saying “I look forward to

our confrontation. I will demolish you.” Am. Comp ¶ 66. These threats are more than

credible, as Stone also threatened to kill Randy Credico and his service dog. Am. Comp. ¶

66. Thus, it was more than perfectly reasonable for Plaintiffs to take this as a credible threat on

their lives.

               vi.         Defendant Stone’s Statute of Limitations

        It is telling that the Defendants argued that Florida law should apply, in an attempt to

have this Court apply the Florida Anti-SLAPP statute. Plaintiffs would welcome Florida law

being applied to this case as to Stone, who resides in South Florida and is a citizen of Florida,

along with its two-year statute of limitations for defamation.

        b.           Magistrate Austin’s Report Contains Numerous Factual Errors


                                                  22
     Case 1:20-cv-00298-LY-AWA Document 115 Filed 06/08/21 Page 23 of 65




       In addition to the numerous legal errors set forth above, Magistrate Austin’s Report

contains a litany of factual errors that evidence that his Report was given “short shrift,” and was

simply hastily written on the eve of his retirement.

       First, Magistrate Austin’s Report recommended dismissal of the Amended Complaint

against Defendant David Jones without prejudice on page 10, but then, deciding on his own that

even leave to amend would be futile, writes at page 17 “…the undersigned recommends that the

Court not permit Corsi or Klayman leave to amend, and dismiss (all) the claims with prejudice.”

It is clear that, in haste, the Magistrate Austin right hand had no idea what his left hand was

doing. Errors like this strongly evidence the fact that Magistrate Austin gave Plaintiffs’

submissions little to no consideration.

       Second, the Magistrate, relying on a sua sponte order of another judge in another case

which did not even involve Plaintiff Corsi, states in his Report that he and Mr. Klayman had an

obligation to amend a complaint which Mr. Klayman voluntarily dismissed. Klayman v.

Infowars, Case No. 20-cv-80614 (S.D. Fla. Apr. 8, 2020). However, the cold hard fact remains

that this case was not dismissed by the judge, but voluntarily dismissed by Mr. Klayman alone,

when he concluded based on objective facts that the judge had a personal relationship with Roger

Stone and had likely been recommended for appointment by President Trump to the federal

bench by Stone, one of the Defendants. Indeed, Mr. Klayman inquired about this with the 38

year old newly appointed and confirmed judge and he refused to respond, necessitating a

complaint, asking for an investigation, with the Judicial Council of the Eleventh Circuit, which

remains pending. Tellingly, the Infowars Defendants picked up on this error and even falsely

tried to use this to their advantage, falsely writing in their opposition Plaintiffs’ Motion to Vacate



                                                 23
      Case 1:20-cv-00298-LY-AWA Document 115 Filed 06/08/21 Page 24 of 65




the Report and Recommendation that this case had been dismissed by the judge instead of

voluntarily dismissed by Mr. Klayman.

       These errors are indicative of the prejudice and hastiness that is readily evident in

Magistrate Austin’s fatally flawed report.

IV.    CONCLUSION

       As shown above, Magistrate Austin’s Report is filled with both legal and factual errors

that must not be adopted but instead put aside by this Honorable Court. These errors strongly

indicate that Magistrate Austin gave Plaintiffs’ submissions little to no consideration, and that he

hastily crafted the Report on the eve of his retirement. Accordingly, the Report should be given

no weight, and the Honorable Lee Yeakel should now rule that this case must go to discovery

and then trial. This is underscored by the “heads I win, tails you lose” approach used by

Magistrate Austin where be made up his own facts, taking the matter away from a jury, that he

pulled out of thin air, then unjustifiably stayed discovery contrary to the directive of Judge

Yeakel to move this case along to trial at the outset of this case being transferred to this Court.

       Plaintiffs Corsi and Klayman have been seriously damaged—which continues to this day

–by the tortious actions of all of the Defendants, acting in concert, and they at least deserve their

day in court before a jury of their peers.

Dated: June 8, 2021                                           Respectfully Submitted,


                                                              /s/Sanjay Biswas
                                                              SANJAY BISWAS, Esq.
                                                              #24061235—Texas
                                                              #24966--Louisiana
                                                              11720 Duxbury Dr.
                                                              Frisco, Texas 75035
                                                              Telephone: (972)-866-5879
                                                              Email:sanjaybiswas41@gmail.com
                                                              Fax: 1-800-506-6804
                                                 24
     Case 1:20-cv-00298-LY-AWA Document 115 Filed 06/08/21 Page 25 of 65




                                                         Counsel for Dr. Jerome Corsi

                                                         /s/Larry Klayman
                                                         Larry Klayman, Esq.
                                                         7050 W. Palmetto Park Rd
                                                         Boca Raton FL, 33433
                                                         Email:leklayman@gmail.com
                                                         Tel: 561-558-5336

                                                         Plaintiff Pro Se




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on June 8, 2021, a true copy of the foregoing was filed via

ECF and served to all counsel of record though the Court’s ECF system.


                                                                 /s/ Sanjay Biswas




                                             25
Case 1:20-cv-00298-LY-AWA Document 115 Filed 06/08/21 Page 26 of 65




               EXHIBIT 1
     Case
     Case1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY-AWA Document
                               Document115
                                        74 Filed
                                           Filed09/30/20
                                                 06/08/21 Page
                                                          Page23
                                                               27of
                                                                  of39
                                                                     65



                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

                                                §
DR. JEROME CORSI and                            §     CIVIL ACTION NO. 1:20-CV-00298-LY
LARRY KLAYMAN,                                  §
                                                §
               Plaintiffs,
                                                §
       vs.                                      §
                                                §
INFOWARS, LLC, FREE SPEECH                      §
SYSTEMS, LLC, ALEX E. JONES,                    §
DAVID JONES, OWEN SHROYER, and                  §
ROGER STONE                                     §
                                                §
               Defendants.


                     SWORN DECLARATION OF DR. JEROME CORSI

       I, Dr. Jerome Corsi, being over eighteen years of age and duly competent to testify,

hereby swear and affirm as follows:

       1.      I have personal knowledge of the following facts and if called upon as a witness,

could testify competently thereto.

       2.      I graduated magna cum laude with a B.A. in Political Science and Economics

from Case Western Reserve University in 1968.

       3.      I received a Ph.D. in Political Science from Harvard University in 1972.

       4.      For over twenty-five (25) years, I worked in banking and finance, establishing

investment programs for banks in the United States and worldwide to create financial planning

services for their retail customers.

       5.      From 1968 to 1981, I worked at various universities where I conducted research

on federally funded grants.




                                                1
     Case
     Case1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY-AWA Document
                               Document115
                                        74 Filed
                                           Filed09/30/20
                                                 06/08/21 Page
                                                          Page24
                                                               28of
                                                                  of39
                                                                     65




       6.      In 1981, I published “Terrorism as a Desperate Game: Fear, Bargaining, and

Communication in the Terrorist Event” in Journal of Conflict Resolution, a mathematical game-

theoretical model for predicting the outcome of terrorist events.

       7.      The content of my publication resulted in a top-secret clearance by the U.S.

Department of State’s (“State Department”) Agency for International Development, where I

joined a team of psychiatrists and psychologists to develop a hostage-survival training program

for State Department’s officials overseas.

       8.      Since 2004, I have published over twenty-five (25) books, seven (7) of which

were New York Times Bestsellers, including two (2) #1 New York Times Best-sellers.

       9.      In addition to being a New York Times Bestselling author, I am also an

investigative journalist and political analyst.

       10.     I currently hold active Life & Health insurance licenses, as well as Property &

Casualty insurance licenses in New Jersey.

       11.     For over twenty (20) years, I have been a licensed National Association of

Security Dealers registered representative, currently holding FINRA-registered licenses as a

Registered Principal, Financial Principal, Options Principal and Municipals Principal.

       12.     I have been a frequent guest on radio and television shows, including but not

limited to appearances on CNN, Fox News, Fox Business, MSNBC, and on Infowars, before

having been defamed by Defendants.

       13.     I personally know Defendant Roger Stone (“Defendant Stone”) and he personally

knows my qualifications and me. I have even ghostwritten books for Defendant Stone and we

used to be friends and colleagues. Defendant Stone is thus intimately familiar with my personal

and professional history.




                                                  2
     Case
     Case1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY-AWA Document
                               Document115
                                        74 Filed
                                           Filed09/30/20
                                                 06/08/21 Page
                                                          Page25
                                                               29of
                                                                  of39
                                                                     65




       14.     In 2016, after the presidential election, I worked very closely with Alex Jones and

his father David Jones, as well as with the Infowars staff, including Owen Shroyer. I made

multiple trips to Austin, Texas, to appear live in-studio on Infowars broadcasts. I accepted an

assignment from Alex Jones to create for Infowars a news bureau in Washington, D.C. From the

beginning, I found Alex Jones to be erratic, subjects to emotional outbursts, even reacting that I

was trying to “steal his company” when with his father’s assistance, I brought a multi-million

dollar legitimate investment offer from highly credible sources to the table to discuss the

proposal with Alex and his father.

       15.     Several times, concerned that I might quit over how badly Alex Jones was treating

me, Dr. Jones met with me privately, often over breakfast. In those breakfasts, I counseled Dr.

Jones over my concerns that Alex should seek professional psychological help. While in my

work under various contracts with federal government agencies to consult over anti-terrorism

tactics, I had the opportunity to work with very experienced psychiatrists and psychologists. Still,

I am not medically trained, and I cautioned Dr. Jones that the problems I perceived with Alex’s

behavior should be professionally evaluated by qualified medical professionals.

       16.     My efforts to create a news bureau in the nation’s capital failed because Alex

Jones insisted that staff I wanted to hire must work for free as “interns.” Throughout my 12

years at World Net Daily, I frequently had White House press credentials. In 2012, the Secret

Service cleared me to work as “traveling press,” riding on the Romney campaign airplane for the

last 3 weeks of the presidential campaign. At no time was I ever denied press credentials at the

highest levels was alcohol ever raised as an issue in the many extensive background checks I

underwent. In the early 1980s, I received Top Secret clearance from the federal government to




                                                 3
     Case
     Case1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY-AWA Document
                               Document115
                                        74 Filed
                                           Filed09/30/20
                                                 06/08/21 Page
                                                          Page26
                                                               30of
                                                                  of39
                                                                     65




work on anti-terrorism contracts with the Agency for International Development at the State

Department in Washington, D.C.

       17.     Throughout the time I spent with Infowars, Dr. Jones would typically pick me up

at the Austin Airport to transport me to the downtown hotel where Dr. Jones had made my room

reservations. At various times, we had breakfast together, often on trips when he was returning

me to the airport to depart Austin.

       18.     I am today 74 years-old. I have no alcohol-related offenses on my record. Since

the mid-1980s, I have held securities licenses, first with the NASD and now with FINRA,

agencies that conduct licensing in the securities industry for the federal government. My

securities records over that time, contain no customer complaints and no reports of behavior

problems of any kind, including no alcohol-related problems. I also have held for decades

property and casualty as well as life and health insurance licenses in New Jersey. I have created

two broker/dealers in my financial services career.

       19.     On my website, CorsiNation.com — a website I founded and managed as CEO —

I conduct a daily hour-long podcast, live-streamed on multiple Internet channels

simultaneously. I hold a Ph.D. from Harvard University’s Department of Political Science,

dating back to 1972. I appear regularly on various news programs, including those broadcast by

the major networks. I have conducted thousands of radio interviews going back to 2004, when I

entered the third phase of my career, currently working full-time as an investigative journalist

and political commentator.

       20.     Charges of alcoholism by the Defendants including broadcast charges made by

Alex Jones and Defendant Roger Stone, have no basis in fact or substantiation in the extensive

public record that exists of my life and professional career.




                                                 4
     Case
     Case1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY-AWA Document
                               Document115
                                        74 Filed
                                           Filed09/30/20
                                                 06/08/21 Page
                                                          Page27
                                                               31of
                                                                  of39
                                                                     65




       21.     Special Counsel Robert Mueller indicted Defendant Stone on seven counts of

perjury, witness tampering and obstruction of justice.

       22.     The Honorable Amy Berman Jackson who presided over Defendant Stone’s

prosecution, placed a gag order on him in part for threatening the judge herself by posing an

Instagram meme of a crosshairs (gun) to her head.

       23.     The seven-count indictment against Defendant Stone included lying under oath,

witness tampering and obstruction of justice by threatening to kill a material witness, Randy

Credico (“Credico”) and his service dog if Credico did not lie or invoke the Fifth Amendment to

government authorities concerning his involvement with Defendant Stone. Credico is Person 2 in

the indictment. I am Person 1. Defendant Stone was later convicted of all seven (7) felony counts.

       24.     Based on my personal knowledge of the interactions of Defendant Stone and the

other Defendants, I assert that Defendant Stone, acting in concert with the other Defendants

including Alex Jones, David Jones, Owen Shroyer, Free Speech and Infowars, began a calculated

and premeditated public relations campaign against my lawyer, Mr. Larry Klayman (“Mr.

Klayman”) and myself.

       25.     Defendant Stone knew of his imminent indictment and therefore began his

malicious crusade against Mr. Klayman and myself in order to influence public opinion and

Special Counsel Robert Mueller by trying to attribute guilt to me.

       26.     It is apparent that the malicious crusade against me by Defendants, who acted in

concert, was calculated to coerce me to testify falsely at Defendant Stone’s criminal trial.

       27.     Defendant Stone, acting in concert with the other Defendants, also sought to

divert funds away from my legal defense fund, while boosting his own.




                                                 5
     Case
     Case1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY-AWA Document
                               Document115
                                        74 Filed
                                           Filed09/30/20
                                                 06/08/21 Page
                                                          Page28
                                                               32of
                                                                  of39
                                                                     65




       28.     Contrary to Defendant Stone’s false publication, I am not “certifiably insane and I

have not “told multiple provable lies.” Compl. at ¶ 26. In publishing this false statement that

Defendants knew to be false or published recklessly because they are intimately familiar with me,

as set forth above, Defendant Stone acted in concert with the other Defendants, including Alex

Jones, David Jones, Owen Shroyer, Free Speech and Infowars.

       29.     Contrary to Defendant Stone’s false publication, I am not “mentally degraded to

the point of [] dementia.” Compl. at ¶ 42. I do not have dementia and have never been diagnosed

with any mental illness. In publishing this false statement that Defendants knew to be false or

published recklessly because they are intimately familiar with me, as set forth above, Defendant

Stone acted in concert with the other Defendants, including Alex Jones, David Jones, Owen

Shroyer, Free Speech and Infowars.

       30.     Importantly, I was under contract with Infowars until the relationship ended and

Defendants would not have retained me if I was “mentally degraded to the point of [] dementia.”

Compl. at ¶ 42.

       31.     Contrary to Defendant Stone’s false publication, he never saw me at a steakhouse

where I was “on the ground at another table” where security staff “thought that [I] was dead in

the elevator.” Compl. at ¶ 43. In publishing this false statement that Defendants knew to be false

or published recklessly because they are intimately familiar with me, as set forth above,

Defendant Stone acted in concert with the other Defendants, including Alex Jones, David Jones,

Owen Shroyer, Free Speech and Infowars.

       32.     Contrary to Defendant Stone’s false publication, I never suffered a stroke and it is

a false statement of fact that “whatever comes out of [my] mouth ain’t the truth.” Compl. at ¶ 44.

In publishing this false statement that Defendants knew to be false or published recklessly




                                                6
     Case
     Case1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY-AWA Document
                               Document115
                                        74 Filed
                                           Filed09/30/20
                                                 06/08/21 Page
                                                          Page29
                                                               33of
                                                                  of39
                                                                     65




because they are intimately familiar with me, as set forth above, Defendant Stone acted in

concert with the other Defendants, including Alex Jones, David Jones, Owen Shroyer, Free

Speech and Infowars.

       33.     Contrary to Defendant Stone’s false publication, I was not “fired from World Net

Daily.” Compl. at ¶ 49. In publishing this false statement that Defendants knew to be false or

published recklessly because they are intimately familiar with me, as set forth above, Defendant

Stone acted in concert with the other Defendants, including Alex Jones, David Jones, Owen

Shroyer, Free Speech and Infowars.

       34.     Contrary to Defendant Stone’s false publication, I was not “perfectly willing to lie,

to perjure [myself] saying that a memp that [I] had [written] [Defendant Stone] on the 30th for the

purposes of cover-up . . . which is further proof that [I] lied under oath.” Compl. at ¶ 50. In

publishing this false statement that Defendants knew to be false or published recklessly because

they are intimately familiar with me, as set forth above, Defendant Stone acted in concert with

the other Defendants, including Alex Jones, David Jones, Owen Shroyer, Free Speech and

Infowars.

       35.     Contrary to Defendant Stone’s false publication, I do not have a “feeble alcohol

affected memory.” Compl. at ¶ 51. In publishing this false statement that Defendants knew to be

false or published recklessly because they are intimately familiar with me, as set forth above,

Defendant Stone acted in concert with the other Defendants, including Alex Jones, David Jones,

Owen Shroyer, Free Speech and Infowars.

       36.     Contrary to Defendant Stone’s publication, I was not “prepared to stab a principle

Trump supported in the back” nor was I “perfectly prepared to bear false witness against

[Defendant Stone].” Compl. at ¶ 52. In publishing this false statement that Defendants knew to




                                                7
     Case
     Case1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY-AWA Document
                               Document115
                                        74 Filed
                                           Filed09/30/20
                                                 06/08/21 Page
                                                          Page30
                                                               34of
                                                                  of39
                                                                     65




be false or published recklessly because they are intimately familiar with me, as set forth above,

Defendant Stone acted in concert with the other Defendants, including Alex Jones, David Jones,

Owen Shroyer, Free Speech and Infowars.

       37.     Contrary to Defendant Stone’s publication, it is a false statement of fact that “all

[Defendant Stone] ever did was show [me] friendship and support and try to help [me] and [my]

family and what [Defendant Stone] got was Judas Iscariot, the willingness to testify against

[Defendant Stone] and help the deep state bury [Defendant Stone] . . . and then [I] make[] up this

story about helping [Defendant Stone] formulate a cover story.” Compl. at ¶ 53. In publishing

this false statement that Defendants knew to be false or published recklessly because they are

intimately familiar with me, as set forth above, Defendant Stone acted in concert with the other

Defendants, including Alex Jones, David Jones, Owen Shroyer, Free Speech and Infowars.

       38.     Contrary to Defendant Stone’s false publication, it is a false statement of fact that

“you can always tell when [I] [am] lying because [my] lips are moving . . .” Compl. at ¶ 54. In

publishing this false statement that Defendants knew to be false or published recklessly because

they are intimately familiar with me, as set forth above, Defendant Stone acted in concert with

the other Defendants, including Alex Jones, David Jones, Owen Shroyer, Free Speech and

Infowars.

       39.     Contrary to Defendant Stone’s false publication, it is a false statement of fact that

Mr. Klayman “never actually won a courtroom victory in his life.” Compl. at ¶ 55. In publishing

this false statement that Defendants knew to be false or published recklessly because they are

intimately familiar with me, as set forth above, Defendant Stone acted in concert with the other

Defendants, including Alex Jones, David Jones, Owen Shroyer, Free Speech and Infowars.




                                                 8
     Case
     Case1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY-AWA Document
                               Document115
                                        74 Filed
                                           Filed09/30/20
                                                 06/08/21 Page
                                                          Page31
                                                               35of
                                                                  of39
                                                                     65




       40.    Contrary to Defendant Stone’s false publication, it is a false statement of fact that

Mr. Klayman “was ousted at Judicial Watch. Ask Tom Fitton why he left .he was ‘ousted’

because of a sexual harassment complaint.” Compl. at ¶ 56. In publishing this false statement

that Defendants knew to be false or published recklessly because they are intimately familiar Mr.

Klayman and with me, as set forth above, Defendant Stone acted in concert with the other

Defendants, including Alex Jones, David Jones, Owen Shroyer, Free Speech and Infowars.

       41.    Contrary to Defendant Stone’s false publication, it is a false statement of fact that

Mr. Klayman is “incompetent, he’s a numbskull, he’s an idiot, he’s an egomaniac, and he could

be the worst single lawyer in America. With him as [my] lawyer, [I] may get the electric chair.

So [the] idea that he’s a good guy is entirely wrong.” Compl. at ¶ 59. In publishing this false

statement that Defendants knew to be false or published recklessly because they are intimately

familiar with Mr. Klayman and me, as set forth above, Defendant Stone acted in concert with the

other Defendants, including Alex Jones, David Jones, Owen Shroyer, Free Speech and Infowars.

       42.    Contrary to Defendant Stone’s false publication, it is a false statement of fact that

Mr. Klayman is “a piece of garbage.” Compl. at ¶ 61. In publishing this false statement that

Defendants knew to be false or published recklessly because they are intimately familiar with Mr.

Klayman and me, as set forth above, Defendant Stone acted in concert with the other Defendants,

including Alex Jones, David Jones, Owen Shroyer, Free Speech and Infowars.

       43.    Contrary to Defendant Stone’s false publication, Mr. Klayman’s IQ is higher than

70. Compl. at ¶ 62. In publishing this false statement that Defendants knew to be false or

published recklessly because they are intimately familiar with me, as set forth above, Defendant

Stone acted in concert with the other Defendants, including Alex Jones, David Jones, Owen

Shroyer, Free Speech and Infowars.




                                                9
     Case
     Case1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY-AWA Document
                               Document115
                                        74 Filed
                                           Filed09/30/20
                                                 06/08/21 Page
                                                          Page32
                                                               36of
                                                                  of39
                                                                     65




        44.     Contrary to Defendant Stone’s false publication, it is a false statement of fact that

“[I] was perfectly willing to bear false witness against [Defendant Stone] on multiple points that

are complete fabrications.” Compl. at ¶ 64. In publishing this false statement that Defendants

knew to be false or published recklessly because they are intimately familiar with me, as set forth

above, Defendant Stone acted in concert with the other Defendants, including Alex Jones, David

Jones, Owen Shroyer, Free Speech and Infowars.

        45.     Contrary to Defendant Stone’s false publication, it is a false statement of fact that

“[I] had told a number of lies. In fact, [I] [am] starting to conflate [my] lies . . . [I] was perfectly

willing to lie about [Defendant Stone] . . . but now lying about Alex Jones, lying about Infowars,

lying about Dr. [David] Jones . . . [I] can no longer be believed.” Compl. at ¶ 65.

        46.     Defendant Stone falsely published: “I think you’ve [Corsi] been deep state from

the beginning. Your whole birther thing is used as a club to destroy conservatives . . . I look

forward to our confrontation. I will demolish you. You’re a fraudster, out of your alcoholic

haze you have made up lies about David Jones and Alex Jones and Roger Stone and now I

suspect they want you to lie about the President.” Compl. at ¶ 66 (emphasis added). Not only

does Defendant Stone know this to be false but this malicious rant is also a threat. In publishing

this false statement that Defendants knew to be false or published recklessly because they are

intimately familiar with me,, as set forth above, Defendant Stone acted in concert with the other

Defendants, including Alex Jones, David Jones, Owen Shroyer, Free Speech and Infowars.

        47.     Contrary to Defendant Stone’s false publication, I am not a “spook, back and

forth with different agencies[.]” Compl. at ¶ 67. In publishing this false statement that

Defendants knew to be false or published recklessly because they are intimately familiar with me,




                                                  10
Case
Case1:20-cv-00298-LY-AWA
     1:20-cv-00298-LY-AWA Document
                          Document115
                                   74 Filed
                                      Filed09/30/20
                                            06/08/21 Page
                                                     Page33
                                                          37of
                                                             of39
                                                                65
Case 1:20-cv-00298-LY-AWA Document 115 Filed 06/08/21 Page 38 of 65




               EXHIBIT 2
Case
Case1:20-cv-00298-LY-AWA
     1:20-cv-00298-LY-AWA Document
                          Document115
                                   74 Filed
                                      Filed09/30/20
                                            06/08/21 Page
                                                     Page37
                                                          39of
                                                             of39
                                                                65



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS

     DR. JEROME CORSI, ET AL

                   ​
     Plaintiffs                        ​
                       v.
                                   ​                     Case Number:      1:20-cv-298-LY
     INFOWARS, LLC, et al

                            ​Defendants.




                            SWORN DECLARATION OF KELLY MORALES



             1. I, Kelly Morales, hereby declare under penalty of perjury that the following is true and
     correct and based on my personal knowledge and belief.
             2. I am over the age of 18 and mentally and legally competent to make this affidavit,
     sworn under oath.
             3. I am the former wife of Defendant Alex Jones. I was married to Alex Jones for 12
     years and with him for 15 years and we have 3 children together. During our time together, I was
     involved in the activities of Alex, his father David and Infowars and am intimately
     knowledgeable about their activities and business structure.
             4. Based on my personal knowledge and experience, David Jones runs Infowars with
     Alex Jones and helps him with his activities, including fixing media stories and endorsing and/or
     aiding his slanderous and/or fraudulent behaviors, all for profit.
             5. Infowars, LLC is a sub-entity of Free Speech Systems, LLC (“FSS”), and David Jones
     is an employee of FSS, or he has been.
             6. David Jones is additionally a managing member of multiple entities that are closely
     held businesses, constituting financial holding companies or financial distribution centered
     around Infowars/Alex Jones’ supplement line, which are quintessential to funding and running
     Infowars.
             7. Alex Jones could not function without David Jones, and has conspired with him on the
     past to commit this breach of fiduciary duty and fraud on my business/estate with Alex Jones.
     While David Jones did this, he slandered and/or defamed me to experts and assisted Alex Jones
     and his attorneys to do the same, so as to steal/hide my estate and his grandchildren’s inheritance.
             8. Alex Jones is quasi-illiterate, and cannot use technology or apps such as email with
     any fluency, and he cannot function without assistance from those around him, including David
     Jones.
             I hereby swear under oath and penalty of perjury that the foregoing facts are true and
     correct to the best of my knowledge and belief.
             Executed on September 30, 2020
Case
Case1:20-cv-00298-LY-AWA  Document​________________________________
     1:20-cv-00298-LY-AWA Document  115
                                     74 Filed
                                           Filed09/30/20
                                                  06/08/21 Page
                                                              Page3840of
                                                                       of39
                                                                          65

                                             ​Kelly Morales
      2
Case 1:20-cv-00298-LY-AWA Document 115 Filed 06/08/21 Page 41 of 65
      Case
       Case1:20-cv-00298-LY-AWA
20-10118-hcm1:20-cv-00298-LY-AWA
              Doc#8 Filed 02/13/20 Document
                                   Document
                                   Entered   115
                                              74 Filed
                                                  Filed
                                           02/13/20    09/30/20
                                                        06/08/21
                                                    13:17:45  MainPage
                                                                  Page 39
                                                                        42of
                                                                   Documentof39
                                                                              65Pg 97 of
                                         97



                                   UNITED STATES BANKRUPTCY COURT
                                      WESTERN DISTRICT OF TEXAS
                                            AUSTIN DIVISION

    In re:                                                    §
                                                              §
    Alexander E. .Jones,                                      §   CASE NO. 20-10118-hem
                                                              §
             Alleged Debtor.                                  §   Chapter 11
                                                              §
                   Affidavit of David Jones in Support of Alleged Debtor’s Motion to Dismiss

    STATE OF TEXAS                      §
                                         §
    COUNTY OF TRAVIS                    §


                   BEFORE ME, the undersigned authority, on this day personally appeared David Jones,
     who after being sworn did state upon his oath, as follows:


              1.        “My name is David Jones. .1 am over 18 years of age and otherwise competent and
   capable of making this Affidavit. I have personal knowledge oflhe facts set forth herein and they
   are true and correct.


             2.         “I have been involved with Alex Jones' personal and business finances for many
   years and have personal knowledge of the matters set forth herein, and they are true and correct.


             3.         "I have personally reviewed the Real Estate Lien Note from Alexander Jones to
   Kel ly R. Jones dated March 19, 2015 (the "Note''), which is attached to the Involuntary Bankruptcy
   Petition filed in the above referenced case and have reviewed the record of payments made by
   Alexander Jones to Kelly R, Jones under the Note. I have personally calculated the remaining
   balance of the Note. The balance oflhe Note is $596.267.16 as of the date hereof.


             ''Further Affiant sayeth not."’


                  SIGNED on this J ^         y of February. 2020. / \




               Sworn to and subscribed before me. the undersigned authority, on                    day of
     February. 2020.
                                                                    /C
                               PATRICK RILEY
                                                            _____ {/
                      $c Notary Public, State of Texas      Notary Public for the State of Texas
                                Comra- Empires 09-24-2022                            gyp
     -583/-5475-5/P               Notary ID 131734177
Case 1:20-cv-00298-LY-AWA Document 115 Filed 06/08/21 Page 43 of 65




               EXHIBIT 4
      Case
      Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWA Document
                                Document115
                                         73 Filed
                                            Filed09/30/20
                                                  06/08/21 Page
                                                           Page28
                                                                44of
                                                                   of66
                                                                      65



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

                                                §
DR. JEROME CORSI and                            §      CIVIL ACTION NO. 1:20-CV-00298-LY
LARRY KLAYMAN,                                  §
                                                §
               Plaintiffs,
                                                §
       vs.                                      §
                                                §
INFOWARS, LLC, FREE SPEECH                      §
SYSTEMS, LLC, ALEX E. JONES,                    §
DAVID JONES, OWEN SHROYER, and                  §
ROGER STONE                                     §
                                                §
               Defendants.


                        SWORN AFFIDAVIT OF LARRY KLAYMAN

       I, Larry Klayman, being over eighteen years of age and duly competent to testify, hereby

swear and affirm as follows:

                         A BRIEF HISTORY OF MY BACKGROUND

       1.      I have personal knowledge of the following facts and if called upon as a witness,

could testify competently thereto.

       2.      In 1973, I graduated from Duke University where I majored in political science and

French literature. I excelled academically and graduated with honors.

       3.      I then matriculated at Emory Law School where I excelled academically and

graduated in 1977. While in law school, I worked as an intern at the U.S. International Trade

Commission, the Georgia Attorney General and the U.S. Attorney for the Northern District of

Georgia.

       4.      I passed The Florida Bar the first time I took the exam.

       5.      I passed all bar exams on my first attempt, including the District of Columbia Bar.



                                                 1
      Case
      Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWA Document
                                Document115
                                         73 Filed
                                            Filed09/30/20
                                                  06/08/21 Page
                                                           Page29
                                                                45of
                                                                   of66
                                                                      65



       6.      I began my legal career in this circuit in Miami, Florida as an associate for

Blackwell, Walker, Gray, Roberts, Flick & Hoehl (. Blackwell ), which was then the largest and

most prestigious law firm in Florida. I was admitted into The Florida Bar having been sworn in on

December 7, 1977. I have practiced law in this circuit continuously and extensively throughout my

forty-two-year career and have active cases pending in this circuit and elsewhere in Florida,

                                 I                              U.S. D               J          ( DOJ )

Antitrust Division, from 1980 to 1982, where I was assigned litigation in this circuit.

       7.      I                              J           W     , I . ( J        W        )     1994,



abuse. I was the Chairman, General Counsel, and Corporate Treasurer of Judicial Watch until I

voluntarily departed in 2003 to run as a candidate for the U.S. Senate in Florida in the Republican

primary election.

       8.      In 1998, during the time I ran Judicial Watch, I          T       J. F     ( F      )

my contract assistant. I later appointed him president of the organization I founded.

       9.      In September of 2003, I voluntarily departed from Judicial Watch to run for the

U.S. Senate in Florida. At the time I left Judicial Watch, I learned that Fitton had never graduated

from college, which he had told me he had when I initially hired him.

       10.     C            D           R         S       ( D            S   )

publications, I have enjoyed many successes in my career as a lawyer, many of which have been

brought to the attention of the public by complimentary newspapers, magazines, editorials and

journals.

       11.     For example, I practiced law at Blackwell with my supervising partners Paul Larkin

and Layton Mank and participating in winning product liability cases as defense counsel for

Blackwell including cases involving Raleigh bicycles, pharmaceutical drugs manufactured by


                                                      2
      Case
      Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWA Document
                                Document115
                                         73 Filed
                                            Filed09/30/20
                                                  06/08/21 Page
                                                           Page30
                                                                46of
                                                                   of66
                                                                      65



Burroughs-Wellcome, and allegedly misdiagnosed cancer victims, and other personal injury and

medical malpractice cases. Additionally, I handled lawsuits in admiralty.

         12.     I left Blackwell to join the DOJ as a trial lawyer, prosecutor and defense lawyer in

late 1979. During my time at the DOJ, I had many victories in the courtroom as well as favorable

settlements for the government, i.e., such as for the Consumer Affairs Section of the Antitrust

Division over misbranded, adulterated food and drug products including fruit drinks and

prophylactics for the Food & Drug Administration ( FDA ) and successful seizures and criminal

prosecutions of dangerous products on behalf of the Consumer Product Safety Commission

( CPSC ) such as slant-sided refuse bins,                            sleepwear, and intraocular lens

implants for cataract patients.

         13.     Importantly, I was also on the trial team that successfully broke up the AT&T

monopoly       creating competition in the telecommunications industry. I left the DOJ in late 1981.

         14.     Then, working as an international trade lawyer for Busby, Rehm & Leonard and

after a few years having founded my own firm The Law Offices of Larry E. Klayman, later named

Klayman & Associates, P.C., I won countervailing duty and antidumping duty cases concerning

steel from South Africa, garden furniture from Italy, musical instrument pads from Italy, coffee

filters from Brazil, key limes from Peru, fireworks from China and a host of other product imports.

I represented both importers and exporters. (While at Busby, Rehm & Leonard, I also took some

months on hiatus and worked in the Competition Directorate (DG-4) of the Commission of the

Europe     C              S       ( E.C. ).

         15.     Later, with my law firm, I won Section 337 unfair trade practice cases at the U.S.

I              T      C            ( USITC ) concerning tennis rackets from Belgium, power tools

from Taiwan, luggage from Taiwan, mass spectrometers from France, jam from Belgium, and

machine tools from Brazil. I won a landmark case concerning recloseable plastic bags, which


                                                   3
      Case
      Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWA Document
                                Document115
                                         73 Filed
                                            Filed09/30/20
                                                  06/08/21 Page
                                                           Page31
                                                                47of
                                                                   of66
                                                                      65



broke the patents of Minigrip and Dow Corning, M                   licensee. That case victory opened up

competition for zip lock bags, a multi-trillion dollar industry.

       16.     There was also an USITC patent case, pursuant to Section 337, which I litigated

and won involving motorcycle helmets and another antidumping and countervailing duty cases

before the Commerce Department and USITC concerning fire protection products and scuba

diving neoprene body suits.

       17.     I also won a Section 302 case involving paper from Brazil.

       18.     All of the Section 337 cases were judge-tried and I won every one of them.

       19.     I won a jury trial against Makita over power tools, another jury trial against a

domestic manufacture of removable swimming pools for my client Remove Pool Fence Co., and

yet another jury trial for my client, Maccaferri, on a contract dispute. These are only some of the

jury trials I won during my early career.

       20.     Because of my work during the time I ran Judicial Watch, a court ruled that

President William Clinton committed a crime during the Filegate litigation. I also triggered the

famous Chinagate scandal in a Freedom of Information Act, 5 U.S.C. § 552 et seq., which gave

rise to Judicial Watch ultimately being awarded almost a million dollars. I filed cases which ended

Bill and Hillary C

their home at Chappaqua, New York and ended the illegal payment of legal fees to the Clintons by

State Farm, which was a form of bribery. I also participated in the famous Gore v. Bush litigation

in Tallahassee, Florida that settled the 2000 presidential elections by the U.S Supreme Court. I

                               F        A       R            A ( FARA )                 C       E

Task Force that made its way to the U.S. Supreme Court.

       21.     I brought a case for Jose Basulto of Brothers to the Rescue in a Florida court, which

resulted in a $1.8 million judgment against the Republic of Cuba for shooting down Brothers to


                                                    4
      Case
      Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWA Document
                                Document115
                                         73 Filed
                                            Filed09/30/20
                                                  06/08/21 Page
                                                           Page32
                                                                48of
                                                                   of66
                                                                      65



the Rescue planes, and I represented the Miami family of Elian Gonzales and other victims of

Fidel Castro, such as journalists who were jailed by Castro for their political beliefs. In this regard,

I not only filed criminal complaints for these victims against Fidel Castro in Belgium courts, but

also lobbied and testified in both Italian and French in Italy and France, as I am fluent in both

languages, before various European parliaments to increase economic sanctions on Cuba for abuse

of human rights. I also lobbied the European Union in Brussels, Belgium for increased sanctions

on Cuba.

       22.     On December 16, 2013, Judge Richard J. Leon granted my request for a

                                                 N          S       A        ( NSA )            O

administration, when Judge Leon found for the first time in history that the collection of metadata

telephony records by the NSA was likely unconstitutional.

       23.     Because of that ruling, Congress enacted the USA Freedom Act, which sought to

end illegal and unconstitutional mass surveillance by government intelligence agencies and the

Federal Bureau of I              ( FBI ).

       24.     I obtained a jury verdict in the U.S. District Court for the Southern District of

Florida against my former public interest group Judicial Watch, which was then run by Fitton, for

maliciously defaming me in the amount of $181,000, which included punitive damages.

       25.     My client Sheriff Joe Arpaio and I were the first to challenge former President

O                                                    over 5 million illegal aliens and were ultimately

successful, along with 25 other attorneys general, in front of the U.S. Supreme Court.

       26.     I                                         D. J      C      ( D. C        ) from getting

indicted, first because he told the truth and did not engage in witness tampering and threaten to kill

a witness such as Randy Credico, as Defendant Stone did, and second because of my legal skill

and acumen. Dr. Corsi is a material witness in the Russian Collusion investigation by Special


                                                     5
      Case
      Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWA Document
                                Document115
                                         73 Filed
                                            Filed09/30/20
                                                  06/08/21 Page
                                                           Page33
                                                                49of
                                                                   of66
                                                                      65



C          R           M           ( M                 )                       a material witness as Person 1 in Defendant

S       M                               .

       27.         I have had many other successes in addition to the above-listed victories.

       28.         I myself                                                W           : W                H         I C       e to Fight the

E                                               2009. I    , I wrote about my unfortunate experience with Defendant

Stone. See Exhibit A. I authored this book myself without a ghostwriter and I came runner-up at

an International Book Fair. It also still has a review on www.Barnesandnoble.com of 4.5 stars out

of the maximum 5 stars.

       29.         Upon its publication, J                   C         ,                          R       B           B

               : T         Time                                                L       K              M

of Time,       K                   .T                         J            W                          B                               . See

Exhibit B.

       30.         J           F            ,                     W        N D          .     ,                                     : L

Klayman is my hero because he has integrity                           enough to prevent him from blind loyalty to party

or ideolog . . . T                                                                                                        ...T

other men like Larry early in American history. Their names were Washington, Jefferson,

Madison and Henry. See Exhibit B.

       31.         Louis Jacobson of the National Journal said this of me:                                    ...

of secrecy rules, Larry Klayman has become a force in Washington. See Exhibit B.

       32.         B       M            ,          N       PBS,                : ...

door some public official has marked secret . . . Larry Klayman is himself a conservative, but

                                                                  .

       33.         Frank Rich, famed                                       T       N              T                           : L     ...I

appreciate your own maverick                       if we can still use that word!            thinking                     .


                                                                      6
      Case
      Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWA Document
                                Document115
                                         73 Filed
                                            Filed09/30/20
                                                  06/08/21 Page
                                                           Page34
                                                                50of
                                                                   of66
                                                                      65



          34.       These are just a few of the accolades I have received over the years from

conservatives and liberals alike, who appreciate and admire my work. See my biography attached

as Exhibit C and incorporated herein by reference; see also E              D, L    K        ,    O

M    T     P                             genesis of the Tea Party to me.

          35.       I am now the founder, Chairman and General Counsel of Freedom Watch, Inc.,

which has the mission of investigating and prosecuting government corruption and abuse through

legal advocacy. I also am in private practice with The Klayman Law Group, P.A. I am unique as a

public interest advocate. I am a columnist for World Net Daily and have had about 500+ columns

published over the last 10 years. I have also been a columnist for Newsmax through a blog titled

 K              C         and in addition to my book Whores: How and Why I Came to Fight the

E                   , I also published two other books: Fatal Neglect and Essays of a Mad Man. I

also have my own syndicat                            R      A                 S        P

L     K             .

                        MY EXPERIENCES WITH DEFENDANT ROGER STONE

          36.       I met Defendant Stone at the Old Ebbitt Grill in Washington, D.C. in 1988 while he

was a partner with Paul Manafort and others and was working as a lobbyist for the firm Black,

Manafort, Stone, & Kelly.

          37.       Defendant Stone was a political consultant who claimed to help get presidents

and other politicians elected. The firm made money by then lobbying the very men they put in

office.

          38.       Defendant Stone backed Republican candidate Jack Kemp for President and he

recommended that I be put on the executive finance committee, which also included Donald J.

Trump.




                                                     7
      Case
      Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWA Document
                                Document115
                                         73 Filed
                                            Filed09/30/20
                                                  06/08/21 Page
                                                           Page35
                                                                51of
                                                                   of66
                                                                      65



       39.     Because Defendant Stone knew of my successes and capabilities as a private

lawyer, he told me that he had recommended me for U.S. Attorney when George Bush was

President in 1992.

       40.     In 1996, at a Republican Convention in San Diego, California, Defendant Stone

                                                                .

       41.     The media at the time went after Defendant Stone because of his alleged

pa                                                    .

       42.     The media alleged at the time that Defendant Stone solicited sex half-naked, and

that there was a picture of Defendant Stone in a compromising position to back up the story.

       43.     Defendant Stone contacted me and, because he knew my capabilities and acumen

as a lawyer, retained me to represent him to get the media to cease what he claimed then was a

smear campaign.

       44.     I successfully got the media to back off Defendant Stone through my skill as a

lawyer and Defendant Stone was grateful.

       45.     I maintained in sporadic contact with Defendant Stone until 2003 when I told him

of my plans to voluntarily leave Judicial Watch and run for the U.S. Senate.

       46.     There were confirmed rumors that Senator Bob Graham would retire from the U.S

Senate well before he announced his retirement in November 2003. Defendant Stone traveled in

Republican and political circles and knew that the Senator would be retiring in early to mid 2003.

       47.     Thus, I was in contact with Defendant Stone in early to mid 2003, having been put

in contact with him by Scott Reed, then Chief of Staff to Jack Kemp, who then was Secretary of

Housing and Urban Development, and Defendant Stone was made aware by Scott Reed that I

                       U.S. S            B    G             .




                                                  8
      Case
      Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWA Document
                                Document115
                                         73 Filed
                                            Filed09/30/20
                                                  06/08/21 Page
                                                           Page36
                                                                52of
                                                                   of66
                                                                      65



       48.     As I was a newcomer to politics, it would have been virtually impossible for me to

beat Bob Graham, the incumbent, given the privileges and name recognition an incumbent

receives, unless he or she is enmeshed in a major scandal. Senator Bob Graham was never

enmeshed in such scandal.

       49.     Because he was aware of my prior successes at Judicial Watch and before,

Defendant Stone wanted to work with me as my U.S. Senate campaign manager. During this time,

the spring, summer, and fall of 2003, and in preparation for my U.S. Senate run, Defendant Stone

researched and kept books and records of many of my accomplishments. He had several binders

(2-3 feet) full of information about me and the victories that I had obtained at Judicial Watch and

elsewhere. Again, because Defendant Stone knew of my successes and legal political acumen,

Defendant Stone wanted to be on my team and help me run for the U.S. Senate.

       50.     Defendant Stone thus knew of many cases I had won in courtrooms and other legal

accomplishments and in fact had kept records of successes in a book of my accomplishments.

       51.     Soon after I hired him and during the height of my U.S. Senate campaign, I

discovered that Defendant Stone had a conflict of interest and was working with Al Sharpton,

while simultaneously working with me. He had agreed to represent me exclusively and I

considered Al Sharpton to be an unsavory character. He also was not competently running my

campaign with a staff of his friends which he had hired at great expense to me.

       52.     I let Defendant Stone go roughly after about one month of his working with me on

my U.S. Senate campaign. Shortly after his being let go, Defendant Stone and his sidekick Mike

Caputo,                                                                    , along with other staff

Defendant Stone had hired, stole thousands of dollars of campaign cell phones and laptops, which

I had purchased with my personal funds for the campaign.




                                                 9
      Case
      Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWA Document
                                Document115
                                         73 Filed
                                            Filed09/30/20
                                                  06/08/21 Page
                                                           Page37
                                                                53of
                                                                   of66
                                                                      65



        53.     I have not spoken to Defendant Stone since I parted ways with him in 2003 given

this experience.

        54.     Defendant Stone is an individual and citizen of Florida. Special Counsel Robert

M        ( M         )             S                                   R        C

seven different felony counts, including lying under oath, witness tampering and obstruction of

justice by threatening to kill a material witness and his service dog.

        55.     The January 18, 2019 InfoWars video, published in this circuit, contained several

false, misleading and defamatory statements concerning me. These false and defamatory

statements include but are not limited to:

        A ̀ 1:25, De e. da         S       e a ,      He    (K a       a )     e e   ac a         a
        c           c                      e.

        A 1:30, De e da        S        e a , He (K a a ) a                    ed a J d c a Wa c .
        A T      F                     e e . He a    ed beca e                 a e a a a       e
        c    a .

        A    1:37,    De e da  S e a , He (K a a )        c                           ee , e      a
             b       , e a d , e a e      a ac, a d e c d be                          e   e
         a e          A e ca. W      a Je    C      a e , C                             a   e     e
        electric c   a .S      dea a e a    d      e   e                              .

        A 2:01, De e da        S       e   b     ed   a Pa                 a   ece    a ba e.

        A 4:11, De e da S              e a , F             e e     e          e e           ...   a
        La   Ka a      IQ                 e  a 70,            e            ...

Am. Compl. at ¶¶ 55, 56, 59, 61, 62.

        56.     Defendant Stone acted with actual when he published the false, misleading and

defamatory statements concerning me because he knew they were false or acted with a reckless

disregard to their truth, as set forth herein.

        57.     Defendant Stone not only acted with actual malice when he published the false,

misleading and defamatory statements concerning me, but he also had motives to maliciously



                                                      10
         Case
         Case1:20-cv-00298-LY-AWA
              1:20-cv-00298-LY-AWA Document
                                   Document115
                                            73 Filed
                                               Filed09/30/20
                                                     06/08/21 Page
                                                              Page38
                                                                   54of
                                                                      of66
                                                                         65



defame me. He published the false and misleading statements knowing that they were false or with

a reckless disregard for their truth. Defendant Stone had reason to know that his statements were

false.

          58.   Defendant Stone is aware of many, many victories of mine as he was in charge of

putting together the book of my accomplishments for fundraising purposes for my U.S. Senate

campaign, among other reasons.

          59.   Since the time I let Defendant Stone go as my campaign manager in late 2003,

Defendant Stone has tried to trade off my clients like a scavenger. I have warned my clients not

to become involved with him as, in my opinion and through my experience, Defendant Stone is

not an honorable, ethical or honest person. He has been widely and rightly called a self-styled

                 In my opinion, this characterization is accurate based on my experience dealing

with him. See G          R       S            N    ,

https://www.netflix.com/title/80114666. He tried to trade off my clients for his own profit and

purposes.

          60.   When the National Enquirer contacted me in 2018 to get a comment on a story it

was writing about President Donald Trump and to get my legal opinion on the Mueller

investigation, I told the reporter not to quote me in the same article as Defendant Stone, or any

article in which he wrote, as Defendant Stone wrote for the National Enquirer at the time. The

National Enquirer is located in South Florida and is apparently close with Defendant Stone, a

South Florida citizen. I did not want to be quoted or associated at all with Defendant Stone

because I consider him       like others do   to be a self-styled dirty trickster who was likely going to

be indicted for alleged criminal behavior by Mueller and in fact was indicted by Mueller.

          61.   In 2018, I also told Alex Jones and his show producers on InfoWars that I did not

want to appear on any show which included Defendant Stone or had ties to Defendant Stone,


                                                    11
      Case
      Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWA Document
                                Document115
                                         73 Filed
                                            Filed09/30/20
                                                  06/08/21 Page
                                                           Page39
                                                                55of
                                                                   of66
                                                                      65



either as a guest or as a host, because I strongly felt at the time that Mueller may indict Defendant

Stone. Defendant Stone was at the time a host on InfoWars.

        62.     I also warned Alex Jones not to release any information          that was potentially

under seal in the contempt case of Melendrez v. Arpaio, 07-cv-02513 (D. Ariz. 2007)         which he

may have improperly obtained from Defendant Stone or others concerning Dennis Montgomery,

another whistleblower client of mine who contracted with the U.S. government so it could use his

software capabilities for intelligence gathering.

        63.     During the criminal trial of my client Cliven Bundy, again to try to scavenge off

my clients, Defendant Stone flew to Las Vegas, Nevada where the Bundys lived and boasted that

                           C       B                     .I       C   B      ,C

              , to stay away from Defendant Stone and she did.

        64.     I also warned my then client at the time, Dennis Montgomery, to stay away from

Defendant Stone.

        65.     Defendant Stone wanted to      and did     intimate and threaten my client Dr. Corsi

since he is a material witness in the Mueller investigation as Defendant Stone obviously feared

that he would testify ag               M      .D              S                  D.C

he knew that I know what type of person he is and must have thought falsely that my

representation of Dr. Corsi was my revenge for him having harmed me during my U.S. Senate

campaign.

        66.     In sum, Defendant Stone tried to trade off my clients and I shut this down every

time in order to protect my clients from Defendant Stone. He also knew that I wanted nothing to

do with him and I predicted early on in the Russian collusion investigation that Mueller would

most likely indict Defendant Stone because of        in my experience with him    his rank dishonesty

and dirty tricks.


                                                    12
      Case
      Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWA Document
                                Document115
                                         73 Filed
                                            Filed09/30/20
                                                  06/08/21 Page
                                                           Page40
                                                                56of
                                                                   of66
                                                                      65



       67.     This, in addition to other information that will be meted out in discovery, supplies

the motive to maliciously defame me. That he attacks my acumen and ability as a lawyer and

defamed me personally with false sexual harassment complaint claims is directly related to my

having kept him away from my clients.

       68.     This vindictive, malicious retaliation by Defendant Stone had a logical purpose. He

tried to intimate and threaten Dr. Corsi and me in order for us not to collaborate with Mueller. We

obviously did not collaborate with Mueller but Defendant Stone is both unstable and unhinged

(See CDs containing videos of defamatory statements and publications) and apparently paranoid

and he tried to prevent collaboration at all costs in order to save his own skin. His conduct toward

us is similar to his conduct toward Material Witness 2 in the Mueller investigation, Randy

Credico, who he allegedly threatened M                    to kill. He even allegedly threatened to kill

C                      ,                                   .

                                             DAMAGES

       69.     As an attorney, I rely on my virtue and integrity, as my reputation and good will

determines the amount of clients that come to me to earn a living for their legal matters in the

public interest and privately.

       70.     Any damage done to my reputation harms my ability to practice law as a lawyer,

particularly in this circuit, which is my community. This also harms my work as an author,

columnist and syndicated radio talk show host, all of which depend on reputation and good will.

       71.     D           S                  s in this instance have caused harm to my reputation,

good will and well being in this circuit, the United States, and globally, as I am also an

international lawyer as previously set forth in this affidavit.




                                                   13
      Case
      Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWA Document
                                Document115
                                         73 Filed
                                            Filed09/30/20
                                                  06/08/21 Page
                                                           Page41
                                                                57of
                                                                   of66
                                                                      65



       72.       There was never any single instance of someone making a sexual harassment

complaint against me during my almost ten years at Judicial Watch. Defen           S

to the contrary are false and defamatory and made with actual malice.

       73.       Defendant Stone acted with actual                                     I

because of a sexual harassment complaint because he knew that was false. Am. Compl. at ¶ 56.

Defendant Stone knew or had reason to know that this was false, as he was my campaign manager

when I left Judicial Watch.

       74.       A                             D                               ,

testimony of Fitton of Judicial Watch, this also proves the falsity of this statement. Indeed, both

Fitton and Defendant Stone have been forced to testify under oath that they never spoke about my

                 .   Defendant Stone thus fabricated this falsity, according to F            sworn

testimony.

       75.       The damage done to me and my clients Dr. Corsi, Cliven Bundy, and the Gold Star

parents of Extortion 17 whose sons died in combat in Afghanistan, because of Defendant Stone is

continuing. As just one example, a person approached me in an elevator and told me that I was

             J        W     .

       76.       Defendant Stone acted with actual malice when he published all of the defamatory

statements. He knew the statements were false or had a reckless disregard for their truth. He had

reason to know his false and misleading statements were false.

       77.       I was damaged financially, as well as to my reputation and good will, and

emotionally, by the defamatory and other tortious acts of Defendant Stone.

       78.       Each of the Defendants, Alex Jones, David Jones, Owen Shroyer, Free Speech and

Infowars, is intimately familiar with my background, qualifications and successes as a public

interest and private attorney. For this reason, I was previously invited to appear on Infowars on


                                                14
      Case
      Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWA Document
                                Document115
                                         73 Filed
                                            Filed09/30/20
                                                  06/08/21 Page
                                                           Page42
                                                                58of
                                                                   of66
                                                                      65



many occasions before Defendants decided   at the direction of Defendant Stone   to defame my

client, Dr. Corsi and me.

Affiant Sayeth Not

SWORN TO UNDER OATH THIS 30TH DAY OF SEPTEMBER OF 2020.


                                                        _______________________
                                                        Larry Klayman




                                            15
Case 1:20-cv-00298-LY-AWA Document 115 Filed 06/08/21 Page 59 of 65




               EXHIBIT 5
 Case
 Case1:20-cv-00298-LY-AWA
      1:20-cv-00298-LY-AWA Document
                           Document115
                                    73 Filed
                                       Filed09/30/20
                                             06/08/21 Page
                                                      Page54
                                                           60of
                                                              of66
                                                                 65




Transcript of Thomas J. Fitton
                           Date: June 6, 2019
                         Case: Klayman -v- Fitton




 Planet Depos
 Phone: 888.433.3767
 Email:: transcripts@planetdepos.com
 www.planetdepos.com



     WORLDWIDE COURT REPORTING | INTERPRETATION | TRIAL SERVICES
              Case
              Case1:20-cv-00298-LY-AWA
                   1:20-cv-00298-LY-AWA Document
                                        Document115
                                                 73 Filed
                                                    Filed09/30/20
                                                          06/08/21 Page
                                                                   Page55
                                                                        61of
                                                                           of66
                                                                              65

                                                             Transcript of Thomas J. Fitton                                      1 (1 to 4)

                                                              Conducted on June 6, 2019
                                                                      1                                                                       3
1              IN THE UNITED STATES DISTRICT COURT                          1                  A P P E A R A N C E S
2             FOR THE SOUTHERN DISTRICT OF FLORIDA                          2
3                                                                           3    ON BEHALF OF THE PLAINTIFF PRO SE:
4    LARRY KLAYMAN,                  *                                      4      LARRY KLAYMAN, ESQUIRE
5             Plaintiff,             *                                      5      Klayman Law Group, P.A.
6       vs.                          *   Civil Action                       6      Suite 345
7    THOMAS FITTON,                  *   No. 1:19-cv-20544                  7      2020 Pennsylvania Avenue, Northwest
8             Defendant.             *                                      8      Washington, D.C.     20006
9                                                                           9      (310) 595-8088
10                                                                          10
11                                                                          11
12      Videotaped Deposition of THOMAS J. FITTON                           12
13                       Washington, D.C.                                   13 ON BEHALF OF THE DEFENDANT:
14                  Thu rsday, June 6, 2019                                 14     RICHARD W. DRISCOLL, ESQUIRE
15                           3:06 p.m.                                      15     Driscoll & Seltzer
16                                                                          16     Suite 610
17                                                                          17     300 North Washington Street
18                                                                          18     Alexandria, Virgini a    22314
19   Job No.: 247643                                                        19      (703) 822-5001
20   Pages 1 - 92                                                           20
21   Reported by:     Vicki L. Forman                                       21
22                                                                          22
23                                                                          23
24                                                                          24
25                                                                          25



                                                                      2                                                                       4
1              Videotaped Deposition of THOMAS J. FITTON,                   1    ON BEHALF OF THE DEFENDANT:
2    held at the offices of:                                                2       KATIE M. MERWIN, ESQUIRE
3                                                                           3      Cole, Scott & Kissane, P.A.
4       Planet Depos                                                        4      Suite 120
5       Suite 950                                                           5      222 Lakeview Avenue
6       1100 Connecticut Avenue, Northwest                                  6      West Palm Beach, Florida     33401
7       Washington, D.C.     20036                                          7      (561) 383-9206
8       (888) 433-3767                                                      8      (Present via Telephone.)
9                                                                           9
10                                                                          10
11                                                                          11
12            Pursuant to agreement, before Vicki L.                        12 ALSO PRESENT:     Joannis Arsenis, Videographer
13 Forman, Court Reporter and Notary Public in and                          13
14 for the District of Columbia.                                            14
15                                                                          15
16                                                                          16
17                                                                          17
18                                                                          18
19                                                                          19
20                                                                          20
21                                                                          21
22                                                                          22
23                                                                          23
24                                                                          24
25                                                                          25




                                                            PLANET DEPOS
                                               888.433.3767 | WWW.PLANETDEPOS.COM
        Case
        Case1:20-cv-00298-LY-AWA
             1:20-cv-00298-LY-AWA Document
                                  Document115
                                           73 Filed
                                              Filed09/30/20
                                                    06/08/21 Page
                                                             Page56
                                                                  62of
                                                                     of66
                                                                        65

                                            Transcript of Thomas J. Fitton                                 11 (41 to 44)

                                             Conducted on June 6, 2019
                                                        41                                                           43
1      MR. KLAYMAN: Certify it.                              1 have been disclosed to me.
2    Q  So as President of Judicial Watch you                2     Q But you don't know for sure that
3 would have known for sure that this Complaint had          3 Mr. Peterson didn't have contact with Roger Stone?
4 been filed, correct?                                       4      MR. DRISCOLL: Objection to form.
5      MR. DRISCOLL: Objection to form.                      5     A I'm confident there was no such contact.
6    A Well, the press release indicates it was              6     Q You have told Mr. Peterson in the past,
7 filed and I recall we sued about the raid, yes.            7 have you not, that I was ousted from Judicial
8    Q And you gave interviews about suing in the            8 Watch because of a sexual harassment complaint?
9 raid, correct, in the media?                               9       MR. DRISCOLL: Objection to form.
10 A I don't remember.                                       10 Mr. Peterson is an in-house counsel and I'm going
11 Q Turn to the last page, page five.                       11 to direct the witness not to answer. That's an
12     The Complaint is signed by James F                    12 attorney-client privilege.
13 Peterson, correct?                                        13     MR. KLAYMAN: Certify it.
14 A His name is on the last page of the                     14    Q  So you don't know whether or not
15 Complaint as a signatory.                                 15 Mr. Peterson repeating what you had told him then
16 Q He is an attorney at Judicial Watch,                    16 republished that to Roger Stone?
17 correct?                                                  17     MR. DRISCOLL: The communications between
18 A Yes.                                                    18 an in-house counsel and the President of the
19 Q Now, Mr. Peterson had contact with Roger                19 corporation relating to legal advice and
20 Stone over the issue of the raid on his house, did        20 assistance are privileged. He can't answer the
21 he not?                                                   21 question about the contents of the communication
22 A Not that I'm aware of.                                  22 or derivative questions that would disclose the
23     MR. DRISCOLL: Objection to form.                      23 content of the communication.
24 Q You're saying you don't know one way or                 24     MR. KLAYMAN: That's the crux of the
25 the other?                                                25 lawsuit. That does not apply in this context.
                                                        42                                                           44
1     A I don't believe he has. I said I would               1       MR. DRISCOLL: That doesn't waive the
2 know if he had.                                            2 privilege.
3     Q How would you know if you couldn't even              3     Q Are you saying that you never told anyone
4 identify the Complaint?                                    4 at Judicial Watch that I was ousted because of a
5     A Another abusive harassing question.                  5 sexual harassment complaint?
6       MR. DRISCOLL: It's a foundation question.            6       MR. DRISCOLL: Anyone other than the
7 You can go ahead and answer it.                            7 attorneys?
8       How would you know if he had contacted               8       MR. KLAYMAN: Anyone.
9 Roger Stone?                                               9       MR. DRISCOLL: No, I can't allow him to
10      MR. KLAYMAN: Or if Roger Stone contacted             10 answer that question.
11 him.                                                      11 Q Are you saying that you never told anyone
12 A Is it privileged?                                       12 that I was -- regardless -- let's take attorneys
13      MR. DRISCOLL: That's an interesting                  13 out of it.
14 question. The fact of the communication would not         14      Have you ever -- you have told other
15 be. The contents of it would be.                          15 people in addition to -- strike that.
16 A How I would know is my question of whether              16      You have told other people excluding
17 it's privileged or not.                                   17 attorneys that I was ousted from Judicial Watch
18      MR. DRISCOLL: No, I'm going to allow you             18 because of a sexual harassment complaint?
19 to answer that one.                                       19 A You have to ask the question again.
20 A How I would know about what my attorneys                20      MR. KLAYMAN: Read it back, please.
21 are doing or Judicial Watch's attorneys are doing?        21 A Please.
22      MR. DRISCOLL: Yeah, and you're not                   22      MR. KLAYMAN: Let me rephrase it.
23 disclosing a communication. You're just                   23    Q  I'm taking attorneys out of this question.
24 describing a process.                                     24 I'm saying you have told others who aren't
25 A Typically that type of communication would              25 attorneys over the course of the last 16 years
                                               PLANET DEPOS
                                  888.433.3767 | WWW.PLANETDEPOS.COM
        Case
        Case1:20-cv-00298-LY-AWA
             1:20-cv-00298-LY-AWA Document
                                  Document115
                                           73 Filed
                                              Filed09/30/20
                                                    06/08/21 Page
                                                             Page57
                                                                  63of
                                                                     of66
                                                                        65

                                           Transcript of Thomas J. Fitton                                 12 (45 to 48)

                                            Conducted on June 6, 2019
                                                        45                                                           47
1 since I left Judicial Watch that I was ousted              1 Judicial Watch was motivated by an employee's
2 because of a sexual harassment complaint?                  2 sexual harassment complaint," do you see that?
3    A No, because that's not true. You weren't              3     A Yeah.
4 ousted as a result of a sexual harassment                  4     Q Again, that statement does not say that
5 complaint.                                                 5 you never spoke with Roger Stone, just that you've
6    Q After I sued you in this particular case              6 never published that particular issue, correct?
7 has anyone -- have you or anyone at Judicial Watch         7     A It says what it says.
8 or your counsel tried to contact Roger Stone?              8     Q And then it states "Any statement by Roger
9      MR. DRISCOLL: Objection to form. The                  9 Stone regarding Klayman was made without my
10 question invades the attorney-client privilege and        10 knowledge or information and therefore I did not
11 the attorney work product. I direct the witness           11 intend and could not intend to harm Klayman or his
12 not to answer.                                            12 reputation," do you see that?
13     MR. KLAYMAN: Certify it.                              13 A Yes.
14     Madam court reporter, have a page in the              14 Q Now, you're not saying in that statement
15 front where you have all the certified questions          15 that you didn't communicate with Roger Stone.
16 and where you can find them to make it easy for           16 You're saying that you didn't know that he was
17 the Magistrate Judge. Thank you.                          17 going to republish anything about me, correct?
18 Q Now, I turn your attention back to your                 18      MR. DRISCOLL: Objection to form. The
19 affidavit which is --                                     19 document speaks for itself.
20 A Exhibit 3.                                              20 A The document speaks for itself.
21 Q Exhibit 3. Turn your attention to                       21 Q If you don't want to explain it that's
22 paragraph seven where it says "I have no                  22 fine.
23 recollection of ever having any communication with        23 A You're mischaracterizing it.
24 Roger Stone," do you see that?                            24 Q I do agree. It speaks for itself and
25 A Uh-huh.                                                 25 there's a lot of loopholes in it.
                                                        46                                                           48
1    Q Now, it doesn't say you didn't have a                 1      MR. DRISCOLL: Why don't you just ask him
2 communication with Roger Stone. It just says that          2 the question. Did he ever --
3 you have no recollection of having one, correct?           3      MR. KLAYMAN: I will ask the questions
4    A That's correct.                                       4 that I want to ask, Mr. --
5    Q Do you remember during the Clinton years              5      MR. DRISCOLL: All right.
6  that witnesses would always come in and say we            6     Q I want to turn to paragraph eight.
7 have no specific recollection and we would contest         7      Do you see the statements in the last
8 that?                                                      8 sentence of paragraph eight where it says "To
9       MR. DRISCOLL: Just ask your question,                9 support his claim Judicial Watch submitted
10 Larry.                                                    10 evidence demonstrating that Klayman was forced to
11 Q So you can't say categorically that you                 11 resign due to inappropriate conduct" and you list
12 haven't had communications with Roger Stone?              12 three examples of your alleged inappropriate
13 You're just saying you don't have a recollection          13 conduct, do you see that?
14 of ever having it, correct?                               14 A Yeah.
15 A I think the statement speaks for itself.                15 Q Now, you have in the last 16 years told
16 Q You could have said I have never                        16 many people, and I'm excluding any attorneys,
17 communicated with Roger Stone, correct, if that's         17 exactly what is written in this affidavit and
18 what you were trying to say, that you never had           18 which you swore to under oath?
19 any contact?                                              19     MR. DRISCOLL: I'm going to object to the
20 A The statement speaks for itself.                        20 question and direct the witness not to answer that
21 Q Then you state in the next sentence "I                  21 question to the extent it's related to the other
22 have never published, uttered or implied to Roger         22 lawsuit that is currently pending in the U.S.
23 Stone that Klayman was the subject of a sexual            23 District Court for the District of Columbia, Case
24 harassment complaint during his employment by             24 Number 06-cv-670.
25 Judicial Watch or that his resignation from               25     MR. KLAYMAN: That's not a basis to tell
                                              PLANET DEPOS
                                 888.433.3767 | WWW.PLANETDEPOS.COM
              Case
              Case1:20-cv-00298-LY-AWA
                   1:20-cv-00298-LY-AWA Document
                                        Document115
                                                 73 Filed
                                                    Filed09/30/20
                                                          06/08/21 Page
                                                                   Page58
                                                                        64of
                                                                           of66
                                                                              65
                                                                               Roger Stone taken on 2/12/2020


   1                  IN THE CIRCUIT COURT OF THE SEVENTEENTH CIRCUIT
                   IN AND FOR BROWARD COUNTY AND THE FIFTEENTH JUDICIAL
   2                  CIRCUIT FOR PALM BEACH COUNTY, FLORIDA, FLORIDA
   3

   4      LARRY KLAYMAN,
                                                                   CASE NO. 19-011394
   5                                Plaintiff,
   6           -vs-
   7      ROGER STONE,
   8                      Defendant.
               ____________________________________/
   9
               JEROME CORSI, et al
 10
                                        Plaintiff
 11

 12            vs.                                              CASE NO. 50-2019-CA-013711
 13
               ROGER STONE, et al
 14
                          Defendant
 15            ____________________________________/
 16
                                    VIDEOTAPED DEPOSITION OF ROGER STONE
 17
                                                   VOLUME I OF II
 18
                                          Wednesday, February 12, 2020
 19                                          9:42 a.m. - 4:28 p.m.
 20
                                  110 Southeast 6th Street, Suite 1700
 21                                  Fort Lauderdale, Florida 33301
 22
               Stenographically Reported By:
 23            PATRICIA BAILEY-ENTIN, FPR
               Notary Public, State of Florida
 24            BAILEY & ASSOCIATES REPORTING, INC.
               Fort Lauderdale Office
 25            Phone - 954-358-9090


Bailey & Associates c/o Empire Legal Reporting (954) 241-1010                                         Page: 1
              Case
              Case1:20-cv-00298-LY-AWA
                   1:20-cv-00298-LY-AWA Document
                                        Document115
                                                 73 Filed
                                                    Filed09/30/20
                                                          06/08/21 Page
                                                                   Page59
                                                                        65of
                                                                           of66
                                                                              65
                                                                                 Roger Stone taken on 2/12/2020


   1                            But let's start with my sworn affidavit on top,
   2           and I'll ask that that be marked.                        It -- it entails --
   3                            MR. KLAYMAN:               And you can just mark it right in
   4                   the book --
   5                            THE REPORTER:                   Sure.
   6                            MR. KLAYMAN:               -- to make it easy.
   7                            That's Exhibit 2 to the Stone deposition and it
   8                   entails 59 pages.
   9                            (Plaintiffs' No. 2, Affidavit of Larry Klayman,
 10            was marked for Identification.)
 11            BY MR. KLAYMAN:
 12                    Q.       You are aware, Mr. Stone, that I'm the founder
 13            of Judicial Watch?
 14                    A.       I am.
 15                    Q.       You've spoken to Tom Fitton, haven't you?
 16                    A.       One time in my entire life.                I saw him
 17            backstage at a conference in -- at Dural, maybe a couple
 18            months ago, and we -- we shook hands in passing.                                Beyond
 19            that, I've never spoken to the man.
 20                    Q.       You've spoken to others at Judicial Watch,
 21            though, haven't you?
 22                    A.       No, actually, I haven't.                Not that I recall.
 23                    Q.       You -- you may have, but you just don't recall?
 24                    A.       I don't recall ever speaking to anyone at -- at
 25            Judicial Watch.                 I couldn't name anybody else at


Bailey & Associates c/o Empire Legal Reporting (954) 241-1010                                         Page: 39
